UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	May 1, 2011 — April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Asia Pacific Equity Fund Annual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Federal tax information 38 Shareholder meeting results 39 About the Trustees 40 Officers 42 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a fund that invests more broadly. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europe’s unresolved sovereign-debt troubles and China’s efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnam’s portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Targeting stocks of growing companies in dynamic markets The opportunities for growth in Asian markets are substantial. In 2010, the United States’ GDP grew at a rate of 2.7%; meanwhile, Singapore, Taiwan, Thailand, the Philippines, China, and India all saw their economies expand at a rate of 7% to 10%, or more. Putnam Asia Pacific Equity Fund seeks to harness the growth potential of Asian and Pacific Basin companies, which are among the fastest growing in the world today. In fact, Asia-Pacific companies, as measured by the MSCI All Country Asia ex Japan Index (ND), have outperformed the U.S. companies in the S&P 500 Index in 8 of the past 10 calendar years. To capitalize on these opportunities, the fund’s manager seeks a mix of high-growth companies from emerging markets and more established companies from developed nations. This flexible approach allows the fund to invest in companies of all sizes from a range of industries, from established and familiar brands to up-and-coming companies in rapidly growing emerging economies. Because many Asia-Pacific companies are not covered by Wall Street analysts, having access to timely, accurate information is crucial. Putnam has been investing in international securities for more than 30 years, and has been managing emerging-market portfolios for more than 10 years. The fund’s manager is supported by a team of research analysts and specialists in Putnam’s global asset allocation, emerging-market debt, and currency investment areas. Source: CIA World Factbook, 2011. Strong historical results The MSCI All Country Asia ex Japan Index (ND), a measure of stock market performance in Asia and the Pacific Basin, excluding Japan, has outperformed U.S. stocks in 8 of the past 10 years, in some cases by sizable margins. The MSCI All Country Asia ex Japan Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of Asia, excluding Japan. The S&P 500 Index is an unmanaged index of common stock performance. You cannot invest directly in an index. Performance of the fund will differ. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. Putnam Management has recently undertaken a review of the fund’s benchmark. The MSCI All Country Asia ex Japan Index (ND) replaces the MSCI All Country Asia Pacific Index (ND) as the primary benchmark for this fund because, in Putnam Management’s opinion, the securities tracked by this index more accurately reflect the types of securities that generally will be held by thefund. 4 Interview with your fund’s portfolio manager What drove Putnam Asia Pacific Equity Fund’s results for the annual period? The past 12 months can be divided into two distinct periods. The first six months were punctuated by global economic concerns regarding the European sovereign debt crisis, with the situation reaching a crescendo in August and September of 2011. Although macroeconomic conditions of Asia-Pacific countries were sound and corporate fundamentals were generally strong, the region’s stock markets were hurt by concerns over Europe and slower U.S. economic growth. The portfolio’s performance during the first half of the period disappointed, but improved markedly since the start of 2012. Still, the trailing 12-month performance relative to its benchmark has been negative, and much of it can be tied to the first half. Did you make any changes in the portfolio as a result of this shifting market environment? In March and April of this year, after the markets rallied following the restructuring of Greece’s debt and the performance of some portfolio holdings had improved, we took profits, reduced riskier positions, and raised cash. Even though the markets rallied, it is my belief that a permanent fix to Europe’s problems has not yet taken place. We believe that until Europe’s debt problems are contained, once and for all, we are going to experience periodic risk-related sell-offs in markets around the world. I also reduced our exposure to China somewhat in This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 4/30/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. 5 anticipation of a potential economic slowdown in that country. If fundamentals were stronger in the Asia-Pacific region compared with the rest of the world, why did the region’s stocks suffer? When stocks sell off globally because of heightened risk-aversion, Asia-Pacific equities often get disproportionately punished, in my opinion. One reason is that Asia-Pacific capital markets are “shallower” — that is, they lack the liquidity of other markets. When $10 billion moves out of theAsia-Pacificequity markets into fixed-income markets, for example, the needle gets moved much more significantly than when $10 billion moves out of the S&P 500 Index. Because of past crises, Asia-Pacific markets also suffer because of a lingering perception that they are inherently riskier. But these markets have proven themselves since the 1997 Asian Financial Crisis, after which many of the region’s governments took action and now have their financial houses in order. As a result, Asia-Pacific economies, in my view, are far more resilient today than their developed market counterparts. In addition, we believe that the rise of a strong consumer class and other demographic growth profiles are positive factors at work in these countries. What are your views on the future of economic growth in China, which remains the fund’s top country allocation? We believe that the days of China’s GDP growing 10% or 12% have ended. Government officials now want to rebalance the economy and encourage more domestic consumption. The idea is to reduce China’s dependence on exports and foster Chinese consumerism as an engine for economic growth. I believe that Chinese officials will be more content with GDP growth of 8% or 9% —still robust economic growth by developed-world standards but slow enough to contain inflation while fostering domestic growth. My belief is that China’s economic policy will Country allocations are shown as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Weightings will vary over time. 6 be more reactive this year as officials try to achieve this, and I have slightly reduced the portfolio’s exposure to China as a result. Which stocks contributed to performance during the period? The portfolio’s top contributor was an overweight position in Samsung Electronics , a South Korean company that manufactures and sells mobile devices, memory technology, and household appliances, including televisions. Samsung, along with Apple Computer, is becoming a leading provider of smartphones. With its low- and medium-priced smartphones, Samsung is gaining market share from Apple and becoming one of the world’s dominant industry players. Samsung’s stock appreciated during the period as investors realized that the company has potentially significant competitive advantages. Kasikornbank , another above-benchmark position, also helped. The third-largest bank in Thailand, Kasikornbank fared well, despite the floods in Thailand in the summer of 2011. Kasikornbank also has an opportunity to capitalize on Thailand’s sustainable long-term macroeconomic growth. Cost reductions led by information-technology improvements at the bank and a lack of flood-related losses have improved Kasikornbank’s earnings outlook and boosted the value of its stock. Media Nusantara Citra , an out-of-benchmark stock selection, also contributed. Media Nusantara Citra is a leading media company in Indonesia. The country of 240 million has a growing advertising market, a low television ownership/penetration rate, attractive demographic trends, and increasing market participation by multinational consumer goods companies. We took profits and sold out of this position in early March of this year. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/12. Short-term holdings are excluded. Holdings will vary over time. 7 Which holdings hurt results? The top detractor was an overweight position in the Industrial Bank of Korea [IBK] . We owned IBK because we believed it would deliver steady returns and earnings growth, and it was attractively valued. The stock did deliver strong performance that benefited the portfolio during the early part of the period. However, IBK’s earnings outlook began to deteriorate when the Korean government offered financial support to many of the country’s small and midsize corporations — the bank’s primary client base —and this hurt the stock’s performance. Moreover, the weakening global macroeconomic environment contributed to concerns over the strength of the asset class in general, and this hurt the performance of the Korean banking sector. We no longer hold this stock in the portfolio. China WindPower , an out-of-benchmark position, held back returns. Concerns about an overcapacity in windpower generation and grid-connection issues in China drove the stock’s underperformance. We do not share the market’s concerns, as company management has been careful to plan new capacity to avoid these problems. Additionally, concerns over access to, and cost of, debt financing for the company’s significant pipeline of projects have also been raised. However, the company has secured long-term funding from multinational organizations, such as the International Finance Corporation and the Asian Development Bank. We maintain our position in the stock. China National Materials , a cement and cement equipment manufacturer based primarily in western China, also detracted from results. This overweight holding relative to the fund’s benchmark was hurt by the overall economic downturn among Chinese cement companies during the earlier part of the period. What is your outlook for Asia-Pacific markets and the fund? The outlook for equity markets around the world will remain challenging for two reasons: The United States has not solved its structural This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 deficit problems, and Europe has not permanently inoculated itself against its sovereign debt issues. Consequently, it is my belief that markets worldwide will experience periodic sell-offs whenever these troubles recur. And it is my belief that they will keep recurring until permanent and lasting fixes are in place. Unfortunately, I do not see those happening any time soon. As I mentioned, we believe that there are many positive underlying macroeconomic and demographic fundamentals in the Asia-Pacific countries where we invest. There is a great deal of consumer demand growth in these countries. People are spending and economies are in good fiscal shape. Yet, in our view, that disconnect between what is taking place in Asia-Pacific countries and the rest of the world will persist. We need to be more nimble in how we manage the fund. We also need to be more mindful of companies that are more exposed —or perceived as being more exposed —to problems in the developed world. Going forward, we have to be more sensitive to the challenges emanating out of developed markets and more prudent in taking profits. Thank you, Daniel, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Daniel J. Graña has an M.B.A. from Kellogg School of Management at Northwestern University and two B.S. degrees from the Massachusetts Institute of Technology. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1993. IN THE NEWS Gasoline prices have dropped in recent weeks from the year-to-date high of $3.94 reached on April 2. As of June 4, 2012, the average price of a gallon of regular gasoline fell to $3.61, the U.S. Energy Information Administration reported. Driving the price declines were waning concerns over Iran’s nuclear program as well as sluggish demand from slow-growing economies in the United States and Europe. Meanwhile, the crude oil supply situation has improved, with some refineries that were slated for closure now coming back online. The recent drop in prices at the pump has led analysts to recalibrate their price predictions for the summer driving season. Just months ago, some predicted that gas prices could shoot above $4 a gallon and reach $5 by the summer. Now those price increases appear unlikely. Because high gas prices can hinder economic growth, falling prices could help by putting more money back into consumers’ pockets. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (6/12/09) (6/12/09) (6/12/09) (6/12/09) (6/12/09) (6/12/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 19.69% 12.80% 17.23% 14.45% 17.20% 17.20% 18.08% 13.97% 18.92% 20.60% Annual average 6.44 4.27 5.67 4.79 5.66 5.66 5.94 4.64 6.20 6.72 1 year –16.04 –20.85 –16.53 –20.12 –16.57 –17.29 –16.38 –19.31 –16.19 –15.80 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 4/30/12 Lipper Pacific Region MSCI All Country Asia MSCI All Country Asia ex Japan Funds ex Japan Index (ND) Pacific Index (ND) category average* Life of fund 39.07% 27.65% 39.44% Annual average 12.13 8.84 11.83 1 year –10.40 –7.74 –11.24 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Putnam Management has recently undertaken a review of the fund’s benchmark. The MSCI All Country Asia ex Japan Index (ND) replaces the MSCI All Country Asia Pacific Index (ND) as the primary benchmark for this fund because, in Putnam Management’s opinion, the securities tracked by this index more accurately reflect the types of securities that generally will be held by the fund. * Over the 1-year and life-of-fund periods ended 4/30/12, there were 91 and 56 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $11,723 ($11,445 with contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would have been valued at $11,720, and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $11,397 after sales charge. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $11,892 and $12,060, respectively. 11 Fund price and distribution information For the 12-month period ended 4/30/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.024 — — — $0.016 $0.041 Capital gains — Long-term 0.867 $0.867 $0.867 $0.867 0.867 0.867 Capital gains — Short-term 0.425 0.425 0.425 0.425 0.425 0.425 Return of capital 0.035 0.018 0.018 0.018 0.029 0.048 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/11 $13.00 $13.79 $12.91 $12.88 $12.96 $13.43 $12.97 $13.02 4/30/12 9.36 9.93 9.27 9.24 9.33 9.67 9.33 9.37 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (6/12/09) (6/12/09) (6/12/09) (6/12/09) (6/12/09) (6/12/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 20.20% 13.29% 17.61% 14.82% 17.70% 17.70% 18.46% 14.34% 19.30% 20.99% Annual average 6.79 4.56 5.96 5.06 5.99 5.99 6.23 4.90 6.50 7.04 1 year –12.37 –17.39 –13.09 –16.83 –13.04 –13.79 –12.89 –15.92 –12.69 –12.22 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 4/30/11* 1.72% 2.47% 2.47% 2.22% 1.97% 1.47% Total annual operating expenses for the fiscal year ended 4/30/11 3.53% 4.28% 4.28% 4.03% 3.78% 3.28% Annualized expense ratio for the six-month period ended 4/30/12†‡ 1.61% 2.36% 2.36% 2.11% 1.86% 1.36% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 8/30/12. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.10% from annualizing the performance fee adjustment for the six months ended 4/30/12. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2011, to April 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $8.27 $12.10 $12.10 $10.83 $9.55 $6.99 Ending value (after expenses) $1,064.90 $1,062.80 $1,061.80 $1,063.50 $1,064.70 $1,066.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2012, use the following calculation method. To find the value of your investment on November 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $8.07 $11.81 $11.81 $10.57 $9.32 $6.82 Ending value (after expenses) $1,016.86 $1,013.13 $1,013.13 $1,014.37 $1,015.61 $1,018.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI AC (All Country) Asia ex Japan Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of Asia, excluding Japan. MSCI AC (All Country) Asia Pacific Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed and emerging markets in the Pacific region. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012, Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 17 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Asia Pacific Equity Fund (the fund), a series of Putnam Funds Trust, including the funds portfolio, as of April 30, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the two years ended April 30, 2012 and the period from June 12, 2009 (commencement of operations) to April 30, 2010. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of April 30, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Asia Pacific Equity Fund as of April 30, 2012, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts June 22, 2012 18 The fund’s portfolio 4/30/12 COMMON STOCKS (90.7%)* Shares Value Airlines (1.2%) China Eastern Airlines Corporation Limited (Hong Kong) † 124,000 $41,394 Korean Air Lines Co., Ltd. (South Korea) † 1,294 50,953 Auto components (1.8%) Hyundai Mobis (South Korea) 512 139,312 Automobiles (4.5%) Brilliance China Automotive Holdings, Inc. (China) † 66,000 71,626 Hyundai Motor Co. (South Korea) 490 116,416 Kia Motors Corp. (South Korea) 2,163 159,623 Capital markets (0.6%) BGP Holdings PLC (Malta) F 132,965 176 Yuanta Financial Holding Co., Ltd. (Taiwan) 100,264 48,058 Chemicals (0.7%) Formosa Chemicals & Fibre Corp. (Taiwan) 20,000 57,997 Commercial banks (20.1%) Agricultural Bank of China, Ltd. (China) 297,000 141,253 Bank Mandiri (Persero) Tbk PT (Indonesia) 121,500 97,829 China Construction Bank Corp. (China) 527,000 410,260 CIMB Group Holdings Berhad (Malaysia) 28,300 69,300 ICICI Bank, Ltd. (India) 3,810 63,790 Industrial and Commercial Bank of China, Ltd. (China) 539,000 359,859 Kasikornbank PCL NVDR (Thailand) 22,700 120,698 KB Financial Group, Inc. (South Korea) 2,919 99,442 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 120,500 87,191 United Overseas Bank, Ltd. (Singapore) 7,000 108,889 Commercial services and supplies (0.8%) KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 1,720 63,389 Communications equipment (0.8%) HTC Corp. (Taiwan) 2,000 30,334 Wistron NeWeb Corp. (Taiwan) 17,049 32,045 Computers and peripherals (1.6%) Asustek Computer, Inc. (Taiwan) 6,000 60,599 LITE-ON IT Corp. (Taiwan) 63,000 63,844 Construction and engineering (3.6%) Daelim Industrial Co., Ltd. (South Korea) 1,163 108,054 KEPCO Engineering & Construction Co., Inc. (South Korea) 1,061 64,404 Samsung Engineering Co., Ltd. (South Korea) 549 104,444 Construction materials (4.2%) Asia Cement Corp. (Taiwan) 56,000 67,391 China National Building Material Co., Ltd. (China) 60,000 81,045 China Shanshui Cement Group, Ltd. (China) 80,000 64,857 Siam Cement PCL NVDR (Thailand) 9,800 111,545 19 COMMON STOCKS (90.7%)* cont. Shares Value Electrical equipment (0.9%) Harbin Electric Co., Ltd. (China) 68,000 $70,904 Electronic equipment, instruments, and components (4.3%) Hollysys Automation Technologies, Ltd. (China) † 7,646 75,925 Hon Hai Precision Industry Co., Ltd. (Taiwan) 60,600 191,706 Tripod Technology Corp. (Taiwan) 23,530 69,281 Food products (2.5%) First Resources, Ltd. (Singapore) 34,000 51,653 Golden Agri-Resources, Ltd. (Singapore) 123,000 73,055 Universal Robina Crop. (Philippines) 35,160 54,131 Zhongpin, Inc. (China) † 1,505 14,207 Hotels, restaurants, and leisure (1.0%) Sands China, Ltd. (Hong Kong) 20,400 80,194 Household durables (0.7%) Woongjin Coway Company, Ltd. (South Korea) 1,730 55,415 Independent power producers and energy traders (0.7%) China WindPower Group, Ltd. (China) † 1,280,000 53,618 Industrial conglomerates (1.5%) Alliance Global Group, Inc. (Philippines) 42,500 12,442 Keppel Corp., Ltd. (Singapore) 11,400 101,794 Insurance (1.4%) AIA Group, Ltd. (Hong Kong) 31,600 112,411 Internet software and services (3.2%) Baidu, Inc. ADR (China) † 449 59,582 Daum Communications Corp. (South Korea) 620 58,153 Tencent Holdings, Ltd. (China) 4,200 131,977 Machinery (2.6%) China Automation Group, Ltd. (China) 130,000 35,857 China National Materials Co., Ltd. (China) 169,000 65,346 SembCorp Marine, Ltd. (Singapore) 24,000 98,521 Media (2.3%) Major Cineplex Group PCL (Thailand) 99,000 62,459 Television Broadcasts, Ltd. (Hong Kong) 16,000 117,546 Metals and mining (1.1%) Sterlite Industries (India), Ltd. (India) 18,483 37,194 Sterlite Industries (India), Ltd. ADR (India) 5,800 47,502 Oil, gas, and consumable fuels (2.7%) CNOOC, Ltd. (China) 36,000 76,745 PT Adaro Energy Tbk (Indonesia) 423,000 85,608 Straits Asia Resources, Ltd. (Singapore) 29,000 46,166 20 COMMON STOCKS (90.7%)* cont. Shares Value Real estate management and development (6.2%) Asian Property Development PCL (Thailand) 252,700 $56,293 C C Land Holdings, Ltd. (China) 255,000 54,230 Cheung Kong Holdings, Ltd. (Hong Kong) 8,000 106,410 China Overseas Land & Investment, Ltd. (China) 28,000 60,701 Henderson Land Development Co., Ltd. (Hong Kong) 10,000 56,969 Hongkong Land Holdings, Ltd. (Hong Kong) 17,000 105,570 Midland Holdings, Ltd. (Hong Kong) 80,000 40,419 Semiconductors and semiconductor equipment (11.3%) Samsung Electronics Co., Ltd. (South Korea) 547 672,784 SK Hynix, Inc. (South Korea) † 4,030 100,026 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 35,000 104,011 Software (0.8%) Perfect World Co., Ltd. ADR (China) 4,889 59,695 Textiles, apparel, and luxury goods (0.7%) LG Fashion Corp. (South Korea) 1,650 54,897 Thrifts and mortgage finance (1.6%) Housing Development Finance Corp. (India) 5,287 67,577 LIC Housing Finance, Ltd. (India) 11,386 56,185 Tobacco (1.2%) KT&G Corp. (South Korea) 1,381 94,826 Trading companies and distributors (0.6%) Noble Group, Ltd. (Hong Kong) 47,000 44,816 Wireless telecommunication services (3.5%) Bharti Airtel, Ltd. (India) 14,093 83,034 China Mobile, Ltd. (China) 17,000 188,325 Total common stocks (cost $7,137,861) INVESTMENT COMPANIES (0.5%)* Shares Value iShares FTSE A50 China Index ETF (China) 29,100 $42,007 Total investment companies (cost $40,537) SHORT-TERM INVESTMENTS (10.0%)* Shares Value Putnam Money Market Liquidity Fund 0.10% e 773,739 $773,739 Total short-term investments (cost $773,739) TOTAL INVESTMENTS Total investments (cost $7,952,137) 21 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund NVDR Non-voting Depository Receipt Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $7,761,364. † Non-income-producing security. e See Note 1 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $66,343 to cover certain securities with extended settle dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 27.0% India 4.5% South Korea 24.7 Thailand 4.5 United States 9.8 Indonesia 3.4 Taiwan 9.2 Malaysia 0.9 Hong Kong 9.0 Philippines 0.9 Singapore 6.1 Total 100.0% 22 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $857,488 $— $— Consumer staples 287,872 — — Energy 208,519 — — Financials 2,323,334 — 176 Industrials 862,318 — — Information technology 1,709,962 — — Materials 467,531 — — Telecommunication services 271,359 — — Utilities 53,618 — — Total common stocks — Investment companies 42,007 — — Short-term investments 773,739 — — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 23 Statement of assets and liabilities 4/30/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $7,178,398) $7,084,184 Affiliated issuers (identified cost $773,739) (Notes 1 and 6) 773,739 Foreign currency (cost $85,567) (Note 1) 85,873 Dividends, interest and other receivables 11,383 Receivable for shares of the fund sold 6,442 Receivable for investments sold 34,384 Receivable from Manager (Note 2) 8,392 Total assets LIABILITIES Payable to custodian 26,439 Payable for investments purchased 132,054 Payable for shares of the fund repurchased 8,815 Payable for investor servicing fees (Note 2) 1,958 Payable for custodian fees (Note 2) 11,107 Payable for Trustee compensation and expenses (Note 2) 309 Payable for administrative services (Note 2) 88 Payable for distribution fees (Note 2) 1,779 Payable for auditing fees 44,739 Other accrued expenses 15,745 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $8,684,390 Distributions in excess of net investment income (Note 1) (18,862) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (805,828) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (98,336) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 24 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($6,556,340 divided by 700,401 shares) $9.36 Offering price per class A share (100/94.25 of $9.36)* $9.93 Net asset value and offering price per class B share ($203,870 divided by 22,003 shares)** $9.27 Net asset value and offering price per class C share ($294,276 divided by 31,861 shares)** $9.24 Net asset value and redemption price per class M share ($34,043 divided by 3,650 shares) $9.33 Offering price per class M share (100/96.50 of $9.33)* $9.67 Net asset value, offering price and redemption price per class R share ($70,806 divided by 7,591 shares) $9.33 Net asset value, offering price and redemption price per class Y share ($602,029 divided by 64,272 shares) $9.37 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 25 Statement of operations Year ended 4/30/12 INVESTMENT INCOME Dividends (net of foreign tax of $16,909) $164,958 Interest (including interest income of $273 from investments in affiliated issuers) (Note 6) 398 Securities lending (Note 1) 492 Total investment income EXPENSES Compensation of Manager (Note 2) 69,191 Investor servicing fees (Note 2) 26,721 Custodian fees (Note 2) 29,476 Trustee compensation and expenses (Note 2) 580 Administrative services (Note 2) 247 Distribution fees — Class A (Note 2) 17,637 Distribution fees — Class B (Note 2) 1,794 Distribution fees — Class C (Note 2) 2,688 Distribution fees — Class M (Note 2) 284 Distribution fees — Class R (Note 2) 326 Reports to shareholders 19,655 Auditing 52,647 Other 8,658 Fees waived and reimbursed by Manager (Note 2) (94,866) Total expenses Expense reduction (Note 2) (1,658) Net expenses Net investment income Net realized loss on investments (net of foreign tax of $1,891) (Notes 1 and 3) (225,293) Net realized gain on swap contracts (Note 1) 1,246 Net realized loss on foreign currency transactions (Note 1) (17,120) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,046) Net unrealized depreciation of investments and swap contracts during the year (1,533,790) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 26 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 4/30/12 Year ended 4/30/11 Operations: Net investment income $32,468 $53,574 Net realized gain (loss) on investments and foreign currency transactions (241,167) 538,682 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (1,534,836) 767,503 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (15,598) (72,968) Class B — (757) Class C — (921) Class M — (101) Class R (108) (386) Class Y (2,002) (5,859) Net realized short-term gain on investments Class A (278,792) (290,637) Class B (6,870) (7,738) Class C (11,508) (6,182) Class M (1,645) (832) Class R (2,923) (1,592) Class Y (20,671) (18,860) From net realized long-term gain on investments Class A (568,107) (46,378) Class B (13,999) (1,235) Class C (23,450) (986) Class M (3,352) (133) Class R (5,956) (254) Class Y (42,122) (3,009) From return of capital Class A (22,612) — Class B (279) — Class C (468) — Class M (67) — Class R (197) — Class Y (2,288) — Redemption fees (Note 1) 956 5,602 Increase (decrease) from capital share transactions (Note 4) (73,451) 2,132,251 Total increase (decrease) in net assets NET ASSETS Beginning of year 10,600,408 7,561,624 End of year (including distributions in excess of net investment income of $18,862 and $12,150, respectively) The accompanying notes are an integral part of these financial statements. 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain From Total Redemption Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments return of capital distributions fees end of period value (%) b (in thousands) netassets (%) c,d netassets (%) c turnover (%) Class A April 30, 2012 .04 (2.34) (.02) (1.29) (.03) — e 1.63 .43 130 April 30, 2011 .08 1.89 (.12) (.55) — .01 1.72 .65 87 April 30, 2010† .02 2.12 (.11) (.34) — — e 21.62 * 1.60 * .20 * 106 * Class B April 30, 2012 (.04) (2.29) — (1.29) (.02) — e 2.38 (.35) 130 April 30, 2011 (.01) 1.87 (.05) (.55) — .01 2.47 (.09) 87 April 30, 2010† (.05) 2.11 (.08) (.34) — — e 20.79 * 2.27 * (.48) * 106 * Class C April 30, 2012 (.05) (2.28) — (1.29) (.02) — e 2.38 (.45) 130 April 30, 2011 (.01) 1.87 (.07) (.55) — .01 2.47 (.06) 87 April 30, 2010† (.06) 2.11 (.08) (.34) — — e 20.77 * 77 2.27 * (.53) * 106 * Class M April 30, 2012 (.01) (2.31) — (1.29) (.02) — e 2.13 (.08) 130 April 30, 2011 .02 1.88 (.06) (.55) — .01 48 2.22 .20 87 April 30, 2010† (.03) 2.12 (.09) (.34) — — e 21.10 * 21 2.04 * (.28) * 106 * Class R April 30, 2012 .01 (2.31) (.02) (1.29) (.03) — e 1.88 .10 130 April 30, 2011 .05 1.88 (.11) (.55) — .01 64 1.97 .43 87 April 30, 2010† (.01) 2.12 (.08) (.34) — — e 21.38 * 15 1.82 * (.11) * 106 * Class Y April 30, 2012 .07 (2.34) (.04) (1.29) (.05) — e 1.38 .66 130 April 30, 2011 .12 1.89 (.15) (.55) — .01 1.47 .95 87 April 30, 2010† .05 2.11 (.12) (.34) — — e 21.86 * 1.38 * .42 * 106 * * Not annualized. † For the period June 12, 2009 (commencement of operations) to April 30, 2010. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Reflects an involuntary contractual expense limitation in effect during the period. For the period ended April 30, 2012, the amount also includes the waiver, by Putnam Management, of certain proxy-related costs. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2012 1.16% April 30, 2011 1.81 April 30, 2010 2.36 d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 28 29 Notes to financial statements 4/30/12 Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the reporting period represents the period from May 1, 2011 through April 30, 2012. Putnam Asia Pacific Equity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term capital appreciation. The fund invests mainly in equity securities (growth or value stocks or both) of Asian or Pacific Basin companies of any size that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events 30 that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master 31 netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the reporting period, the transaction volume of total return swap contracts was minimal. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or 32 expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, post-October loss deferrals and foreign taxes paid on capital gains. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $21,472 to decrease undistributed net investment income, $4,219 to increase paid-in-capital and $17,253 to decrease to accumulated net realized loss. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $790,345 of losses recognized during the period from November 1, 2011 to April 30, 2012 to its fiscal year ending April 30, 2013. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $649,938 Unrealized depreciation (778,497) Net unrealized depreciation (128,559) Post-October loss (790,345) Cost for federal income tax purposes $7,986,482 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 1.030% of the next $5 billion, 0.980% of the next $10 billion, 0.930% of the next $10 billion, 0.880% of the next $50 billion, 0.860% of the next $50 billion, 0.850% of the next $100 billion and 0.845% of any excess thereafter. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. 33 The performance adjustment rate is equal to 0.03 multiplied by the difference between the funds annualized performance (measured by the funds classA shares) and the annualized performance of the benchmark indices described below, each measured over the performance period. The maximum annualized performance adjustment rates are +/ 0.21%. The monthly base fee is determined based on the funds average net assets for the month, while the performance adjustment is determined based on the funds average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the funds assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Effective July 1, 2011, the funds benchmark index is the MSCI All Country Asia ex Japan Index (ND). Before July 1, 2011, the funds benchmark index was the MSCI All Country Asia Pacific Index (ND). Because the performance adjustment is based on a rolling thirty-six month performance period (or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed), there is a transition period during which the funds performance is compared to a composite index that reflects the performance of the previous index (MSCI All Country Asia Pacific Index (ND)) for the portion of the performance period before July 1, 2011, and the performance of the new index (MSCI All Country Asia ex Japan Index (ND)) for the remainder of the period. Because the performance adjustment is based on the funds performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Managements fee even if the funds shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Managements fee even if the funds shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.933% of the funds average net assets before a decrease of $6,944 (0.085% of the funds average net assets) based on performance. Putnam Management has contractually agreed, through August 30, 2012, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were reduced by $94,699 as a result of this limit. Putnam Management has also agreed to reimburse the fund for certain proxy-related costs. This amounted to $167 for the period. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the funds average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. 34 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $10 under the expense offset arrangements and by $1,648 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $6, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $2,446 and $49 from the sale of classA and classM shares, respectively, and received $914 and $142 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $5 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $10,342,880 and $11,503,633, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/12 Year ended 4/30/11 ClassA Shares Amount Shares Amount Shares sold 89,623 $929,191 214,336 $2,619,850 Shares issued in connection with reinvestment of distributions 37,129 301,855 32,836 403,884 126,752 1,231,046 247,172 3,023,734 Shares repurchased (137,744) (1,497,646) (125,906) (1,480,141) Net increase (decrease) 35 Year ended 4/30/12 Year ended 4/30/11 ClassB Shares Amount Shares Amount Shares sold 8,701 $81,849 16,843 $203,809 Shares issued in connection with reinvestment of distributions 2,540 20,474 790 9,673 11,241 102,323 17,633 213,482 Shares repurchased (6,505) (63,194) (14,538) (175,947) Net increase Year ended 4/30/12 Year ended 4/30/11 ClassC Shares Amount Shares Amount Shares sold 13,312 $133,189 16,082 $196,966 Shares issued in connection with reinvestment of distributions 3,267 26,266 419 5,125 16,579 159,455 16,501 202,091 Shares repurchased (6,208) (63,012) (1,662) (20,475) Net increase Year ended 4/30/12 Year ended 4/30/11 ClassM Shares Amount Shares Amount Shares sold 1,233 $11,877 2,313 $28,235 Shares issued in connection with reinvestment of distributions 624 5,064 87 1,066 1,857 16,941 2,400 29,301 Shares repurchased (1,941) (18,019) (510) (5,560) Net increase (decrease) Year ended 4/30/12 Year ended 4/30/11 ClassR Shares Amount Shares Amount Shares sold 4,352 $44,449 3,547 $42,876 Shares issued in connection with reinvestment of distributions 1,114 9,022 182 2,232 5,466 53,471 3,729 45,108 Shares repurchased (2,846) (26,365) (67) (826) Net increase Year ended 4/30/12 Year ended 4/30/11 ClassY Shares Amount Shares Amount Shares sold 24,940 $249,377 29,967 $371,142 Shares issued in connection with reinvestment of distributions 8,262 67,083 2,252 27,728 33,202 316,460 32,219 398,870 Shares repurchased (25,799) (284,911) (8,137) (97,386) Net increase 36 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassA 410,659 58.6% $3,843,768 Note 5: Summary of derivative activity As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Swaps Total Equity contracts $1,246 $1,246 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Swaps Total Equity contracts (12,150) $(12,150) Total $(12 ,150) Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $273 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $5,904,751 and $5,549,583, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 37 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $558,078 as a capital gain dividend with respect to the taxable year ended April 30, 2012, or, if subsequently determined to be different, the net capital gain of such year. For the reporting period, interest and dividends from foreign countries were $181,147 or $0.22 per share (for all classes of shares). Taxes paid to foreign countries were $18,800 or $0.02 per share (for all classes of shares). The fund designated 3.03% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, a portion of the funds distribution represents a return of capital and is therefore not taxable to shareholders. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 38 Shareholder meeting results (Unaudited) June 24, 2011 meeting A proposal to approve a new management contract providing for a change in your fund’s performance index was approved as follows: Votes for Votes against Abstentions Broker non-votes 606,080 34,620 31,737 — A proposal to approve an amendment to your fund’s fundamental investment restriction relating to the acquisition of voting securities of any issuer was approved as follows: Votes for Votes against Abstentions Broker non-votes 593,762 34,459 44,216 — All tabulations are rounded to the nearest whole number. 39 About the Trustees Independent Trustees Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Trustee of Mount Holyoke College and member of the Investment Committee for the college’s endowment. Former Chair and current board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, The Children’s Hospital of Colorado. Other directorships: SM Energy Company, a domestic exploration and production company; UniSource Energy Corporation, an Arizona utility Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. Former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security Advisory Board. Chairman of World Institute of Nuclear Security, a non-profit international non-governmental organization. Other directorships: Southern California Edison, a regulated electric utility, and its parent company, Edison International Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; TransCanada Corporation, an energy company focused on natural gas transmission, oil pipeline, and power services; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra 40 Elizabeth T. Kennan Born 1938, Trustee from 1992 to 2010 and since 2012 Principal occupations during the past five years: Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming). President Emeritus of Mount Holyoke College. Trustee of the National Trust for Historic Preservation and of Centre College. Chairman of the Board of Shaker Village of Pleasant Hill. Other directorships: Former Chairman and now Lead Director of Northeast Utilities, which operates New England’s largest energy delivery system Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 41 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Robert R. Leveille (Born 1969) Assistant Clerk Vice President and Chief Compliance Officer Since 2010 Since 2007 Manager of Finance, Dunkin’ Brands (2008– Chief Compliance Officer, Putnam Investments, 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management, and Putnam Retail Management (2007–2008); Senior Financial Management Analyst, Putnam Investments (1999–2007) Mark C. Trenchard (Born 1962) Nancy E. Florek (Born 1957) Vice President and BSA Compliance Officer Vice President, Assistant Clerk, Assistant Since 2002 Treasurer and Proxy Manager Director of Operational Compliance, Since 2000 Putnam Investments and Putnam Retail Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 42 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 43 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 44 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Ravi Akhoury Chief Compliance Officer One Post Office Square Barbara M. Baumann Boston, MA 02109 Charles B. Curtis Mark C. Trenchard Robert J. Darretta Vice President and Investment Sub-Manager John A. Hill BSA Compliance Officer Putnam Investments Limited Paul L. Joskow 57–59 St James’s Street Elizabeth T. Kennan Robert T. Burns London, England SW1A 1LD Kenneth R. Leibler Vice President and Robert E. Patterson Chief Legal Officer Investment Sub-Advisor George Putnam, III The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC W. Thomas Stephens Vice President One Post Office Square Boston, MA 02109 Officers Judith Cohen Robert L. Reynolds Vice President, Clerk and Marketing Services President Assistant Treasurer Putnam Retail Management One Post Office Square Jonathan S. Horwitz Michael Higgins Boston, MA 02109 Executive Vice President, Vice President, Senior Associate Principal Executive Treasurer and Assistant Clerk Custodian Officer, Treasurer and State Street Bank Compliance Liaison Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Steven D. Krichmar Assistant Treasurer and Legal Counsel Vice President and Proxy Manager Ropes & Gray LLP Principal Financial Officer Susan G. Malloy Independent Registered Janet C. Smith Vice President and Public Accounting Firm Vice President, Assistant Assistant Treasurer KPMG LLP Treasurer and Principal Accounting Officer This report is for the information of shareholders of Putnam Asia Pacific Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2012	$41,355	$	$3,350	$ — April 30, 2011	$34,654	$	$3,150	$ — For the fiscal years ended April 30, 2012 and April 30, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $3,350 and $3,150 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees April 30, 2012	$ — $ — $ — $ — April 30, 2011	$ — $ — $ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	May 1, 2011 — April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Spectrum Fund Annual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Federal tax information 42 About the Trustees 43 Officers 45 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds, and credit risk is generally greater for below-investment-grade bonds (a significant part of the fund’s investments). Unlike bonds, bond funds have ongoing fees and expenses. Our focus on leveraged companies and the fund’s “non-diversified” status can increase the fund’s vulnerability to these factors. Our use of short selling may increase these risks. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europe’s unresolved sovereign-debt troubles and China’s efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnam’s portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * The Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. 4 Interview with your fund’s portfolio manager How have leveraged-company securities performed over the past year? In the wake of the uncertainties of 2011, companies with strong assets, substantial liquidity and earnings power, and a longer-term, flexible debt structure have performed well. The difficult, volatile path that the markets have occasionally taken in response to negative headlines, as they did in August and September of 2011, gave way to a strong start to 2012 and a healthier outlook. We view this as positive for leveraged-company securities, which are generally economically sensitive. The fund’s class A share return at net asset value of 8.16% for the fiscal year ended April 30 reflects the strength and weakness of the prior 12 months, but is nevertheless ahead of its custom benchmark [6.74%]. What were the top contributors and detractors during the year? Fortunately, the fund’s top contributor to performance was also its largest holding: DISH Network . DISH operates the DISH Network television service, which provides direct broadcast satellite subscription television services to roughly 14 million customers across the United States as of December 31, 2011. The company is growing aggressively by both expanding its subscriber base [adding roughly 2.6 million new subscribers last year] and through acquisitions. On April 26, 2011, the company acquired Blockbuster, Inc., This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 4/30/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. 5 which offers movies and video games for sale and rental through multiple distribution channels, such as retail stores, digital devices, blockbuster.com, and Blockbuster On Demand, as well as through the mail. More recently, in March of this year, the company acquired DBSD North America and TerreStar Networks. Unfortunately, the fund’s second-largest holding, EchoStar , was the top detractor during the year. EchoStar is a holding company for telecommunications-related businesses that was spun off from DISH in early 2008. Its technologies segment designs, develops, and distributes digital set-top boxes and related products, while its satellite services segment leases satellite capacity primarily to DISH Network and Dish Mexico. Although EchoStar is also growing aggressively — acquiring Hughes Network Systems in 2011 — the company posted a $19.1 million loss for the year, after recording a $5.2 million profit a year earlier. I believe this is a temporary setback, and the company continues to represent a large weighting in the fund. As an investor with a long history in leveraged-company investing, what is most important to you when you evaluate a company? Knowing as much as I can about a company’s balance sheet is key. Profitability projections can sometimes be better than a balance sheet can support, so I evaluate how a company has capitalized itself and whether it is more likely to benefit as a result of its debt structure, or to face challenges from it. Debt is often looked at in terms of its contractual elements while equities are not viewed this way. But investors in equities also have expectations for what they should be earning on their investment, whether that takes the form of current income or capital appreciation. If I feel confident that a company can meet its debt obligations, then I can put my expectations for the equity alongside the contractual income expectations and make a call on which part of the capital structure is most attractive. For the companies I feel most confident about, I want to be an equity shareholder; that way, my exposure can benefit from the company’s full upside potential. Allocations are represented as a percentage of portfolio market value. Data include exposure achieved through various derivative instruments; however, data exclude short-term investments held as collateral for loaned securities and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 How do you rank opportunities in bonds relative to equities today? In my view, bank debt and high-yield bonds are much less attractive today relative to leveraged-company equities. And between bank debt and high yield, I prefer high yield. One of the metrics I use to compare equities with debt is the free-cash-flow yield. Today, equity free-cash-flow yields are in the high single digits, while high-yield bonds offer yields in the mid- to high-single-digit range. Bank loans, meanwhile, are priced off of a historically low LIBOR rate. Having said that, for the next year or two, I expect fixed income in general will underperform equities, and so my bias in Capital Spectrum Fund — which has full flexibility to invest across the capital structure — is toward stocks. Nevertheless, the fund has a roughly 9% position in high-yield bonds. Where do you see the best opportunities there? As credit markets have opened up, we’ve seen a number of companies refinance their bank debt for high-yield debt. At first glance, this may not make sense, because the annual cost of capital in this kind of transaction can rise sharply — from 3% to 7%, for example. But high-yield debt gives companies two things that the banks cannot: longer maturities and less restrictive covenants. These two features give leveraged companies the breathing room they need to execute their business plans and grow asset values without having to repay principal right away. Generally, the more predictable the cash flow a company has, the more debt it can support. In my view, companies that have chosen to use high-yield debt are, in many cases, better off today because they have renewed flexibility and less vulnerability to future interest-rate increases. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/12. Short-term holdings are excluded. Holdings will vary over time. 7 Turning to equities, what makes for a strong leveraged-company opportunity, in your view? I believe that the best opportunities are strong free-cash-flow companies with an intrinsic value that is higher than the market may recognize. I generally do not see a lot of value in very small companies that are dependent on the capital markets being kind to them. Some of the fund’s top equity holdings, for example, have billions in debt, but generally it is long-term, unsecured, non-amortizing debt that looks and feels like preferred stock. It is not bank debt with onerous covenants, and the companies can generate a healthy cash flow that helps ensure they can pay their ongoing obligations. If I feel confident in the debt structure and the company’s earning power, and if the markets do not recognize the opportunity, then that may be a good time to establish a position in the company’s stock. What is the rationale behind the relatively large cash position in the fund? There are several reasons why I keep the fund’s cash weightings relatively high [31% as of April 30]. Having cash on hand enables me to act quickly when I find investment opportunities and serves to collateralize occasional short positions. Cash also acts as a natural diversifier. Capital Spectrum Fund has a relatively concentrated portfolio with a focus on companies that can be inherently volatile. Over the past six months, cash has risen to higher-than-normal levels due to additions of investor capital. With the market’s recent run-up, I am inclined to be patient in locating emerging valuation opportunities. When I find compellingly undervalued opportunities, I may deploy some of the portfolio’s cash; until then, it will continue to act as a buffer against volatility in the portfolios. What is your strategy with short positions? Shorting is not a primary strategy, but it can provide a potential edge over funds that are long-only and fully invested. Generally, I will take a short position when I believe the market or a particular security is overvalued and where there is a clear catalyst for a decline in price. Cash received from short sales is not reinvested in long positions. Allocations are represented as a percentage of the fund’s portfolio market value. Excludes short-term investments held as collateral for loaned securities. Holdings and allocations may vary over time. 8 The fund had no short positions at the end of the period. What is your outlook for the markets? I believe we can expect continued uncertainty over sovereign debt exposures in Europe. The silver lining of this, I believe, is that the fund is structured to take advantage of market fluctuations, whether these are due to changes in sentiment or changes in the fundamentals of the economy. As the securities of what I consider good investments go down in price, they can present compelling buying opportunities. For example, in recent months, I have seen a growing opportunity in select financials, particularly some large domestic banks. [ Bank of America was a top contributor to performance but was sold before the end of the period.] Though these banks themselves are not leveraged companies that finance their operations through debt, their business models are fundamentally based on borrowing and lending, which makes them uniquely tied to corporate- and consumer-based leverage and interest-rate dynamics. More broadly, I believe the fund is focused on companies that are structured to weather adverse economic environments, and finding those companies remains my focus every day. Thank you, David. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David L. Glancy has an M.B.A. from Goizueta Business School at Emory University and a B.A. from Tulane University. He joined Putnam in 2009 and has been in the investment industry since 1987. IN THE NEWS Gasoline prices have dropped in recent weeks from the year-to-date high of $3.94 reached on April 2. As of June 4, 2012, the average price of a gallon of regular gasoline fell to $3.61, the U.S. Energy Information Administration reported. Driving the price declines were waning concerns over Iran’s nuclear program as well as sluggish demand from slow-growing economies in the United States and Europe. Meanwhile, the crude oil supply situation has improved, with some refineries that were slated for closure now coming back online. The recent drop in prices at the pump has led analysts to recalibrate their price predictions for the summer driving season. Just months ago, some predicted that gas prices could shoot above $4 a gallon and reach $5 by the summer. Now those price increases appear unlikely. Because high gas prices can hinder economic growth, falling prices could help by putting more money back into consumers’ pockets. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 90.19% 79.19% 86.06% 83.06% 85.98% 85.98% 87.39% 80.89% 88.78% 91.53% Annual average 24.36 21.87 23.44 22.76 23.42 23.42 23.73 22.26 24.04 24.65 1 year 8.16 1.93 7.37 2.37 7.37 6.37 7.62 3.84 7.90 8.42 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. Comparative index returns For periods ended 4/30/12 Capital Spectrum Blended Index Life of fund 69.26% Annual average 19.54 1 year 6.74 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 10 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $18,606 ($18,306 after contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would have been valued at $18,598 and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $18,089 after sales charge. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $18,878 and $19,153, respectively. Fund price and distribution information For the 12-month period ended 4/30/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.312 $0.226 $0.212 $0.236 $0.281 $0.342 Capital gains — Long-term 0.201 0.201 0.201 0.201 0.201 0.201 Capital gains — Short-term 0.342 0.342 0.342 0.342 0.342 0.342 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/11 $24.53 $26.03 $24.45 $24.39 $24.45 $25.34 $24.51 $24.55 4/30/12 25.56 27.12 25.38 25.33 25.43 26.35 25.51 25.61 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 91.67% 80.60% 87.60% 84.60% 87.52% 87.52% 88.87% 82.31% 90.26% 93.03% Annual average 25.46 22.89 24.53 23.83 24.51 24.51 24.82 23.29 25.14 25.77 1 year 12.12 5.65 11.26 6.26 11.22 10.22 11.53 7.63 11.80 12.38 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/11 1.38% 2.13% 2.13% 1.88% 1.63% 1.13% Annualized expense ratio for the six-month period ended 4/30/12*† 1.30% 2.05% 2.05% 1.80% 1.55% 1.05% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Includes an increase of 0.06% from annualizing the performance fee adjustment for the six months ended 4/30/12. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2011, to April 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.97 $10.97 $10.97 $9.64 $8.31 $5.63 Ending value (after expenses) $1,157.10 $1,153.00 $1,152.60 $1,154.70 $1,155.40 $1,158.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2012, use the following calculation method. To find the value of your investment on November 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.52 $10.27 $10.27 $9.02 $7.77 $5.27 Ending value (after expenses) $1,018.40 $1,014.67 $1,014.67 $1,015.91 $1,017.16 $1,019.64 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012, Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Capital Spectrum Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Capital Spectrum Fund (the “fund”) at April 30, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at April 30, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts June 8, 2012 17 The fund’s portfolio 4/30/12 COMMON STOCKS (56.6%)* Shares Value Aerospace and defense (2.1%) General Dynamics Corp. 30,600 $2,065,500 Northrop Grumman Corp. 297,263 18,810,803 Airlines (4.1%) United Continental Holdings, Inc. † S 1,334,100 29,243,472 US Airways Group, Inc. † 1,187,400 12,182,724 Banking (8.2%) Capital One Financial Corp. 1,033,000 57,310,840 JPMorgan Chase & Co. 599,500 25,766,510 Biotechnology (3.9%) Cubist Pharmaceuticals, Inc. † 931,870 39,399,464 Sequenom, Inc. † S 29,944 153,313 Cable television (10.5%) DISH Network Corp. Class A 3,341,912 106,840,927 Chemicals (4.4%) LyondellBasell Industries NV Class A (Netherlands) 603,711 25,223,046 OM Group, Inc. † 176,300 4,252,356 W.R. Grace & Co. † 260,300 15,516,483 Distribution (0.2%) Rentrak Corp. † 92,500 1,750,100 Electronics (1.5%) L-3 Communications Holdings, Inc. 203,896 14,994,512 Energy (oil field) (—%) Stallion Oilfield Holdings, Ltd. † 10,433 406,887 Entertainment (0.1%) Metro-Goldwyn-Mayer Studios, Inc. Class A (acquired 10/28/10, cost $1,026,629) ‡ 36,206 979,825 Gaming and lottery (—%) MTR Gaming Group, Inc. † 95,337 485,265 Health-care services (0.4%) Lincare Holdings, Inc. 141,350 3,448,940 Household furniture and appliances (2.6%) Select Comfort Corp. † 891,952 25,759,574 Medical technology (1.5%) OraSure Technologies, Inc. † 970,176 11,127,919 STAAR Surgical Co. † 401,555 4,405,058 Oil and gas (1.1%) Cabot Oil & Gas Corp. Class A 312,966 10,997,625 Compton Petroleum Corp. (Canada) † 11,290 17,725 18 COMMON STOCKS (56.6%)* cont. Shares Value Pharmaceuticals (5.0%) Biospecifics Technologies Corp. † 127,031 $1,873,707 Elan Corp. PLC ADR (Ireland) † 1,424,200 19,639,718 Jazz Pharmaceuticals PLC (Ireland) † 580,324 29,613,934 Real estate (0.1%) MFA Financial, Inc. R 202,600 1,495,188 Restaurants (0.9%) AFC Enterprises † 513,622 8,772,664 Famous Dave’s of America, Inc. † 59,800 596,206 Telecommunications (10.0%) EchoStar Corp. Class A † 3,514,028 102,082,512 Total common stocks (cost $493,458,929) CORPORATE BONDS AND NOTES (9.0%)* Principal amount Value Automotive (0.1%) Navistar International Corp. sr. notes 8 1/4s, 2021 $450,000 $481,498 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 200,000 270,617 Banking (—%) Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 $500,000 508,750 Broadcasting (0.2%) Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 2,000,000 1,985,000 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 315,000 Cable television (0.1%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 500,000 535,000 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 27,250 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 94,000 105,280 Chemicals (0.1%) INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 100,000 107,000 INEOS Group Holdings, Ltd. 144A company guaranty unsec. sub. notes 8 1/2s, 2016 (United Kingdom) 500,000 488,750 Coal (—%) CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 500,000 527,500 Commercial and consumer services (0.4%) Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 1,000,000 1,130,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,000,000 1,043,750 19 CORPORATE BONDS AND NOTES (9.0%)* cont. Principal amount Value Commercial and consumer services cont. Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 $1,000,000 $667,500 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 2,015,000 1,274,488 Computers (0.2%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 2,069,500 1,986,720 Consumer finance (0.2%) International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 1,161,000 1,161,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 400,000 411,000 Consumer services (—%) RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 350,000 378,000 Containers (—%) Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 7 3/4s, 2016 130,000 137,475 Electronics (0.3%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 1,000,000 1,100,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 670,000 743,700 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 700,000 767,375 Financial (0.1%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 500,000 557,500 Food (0.1%) Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 700,000 728,000 Forest products and packaging (—%) PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 70,000 99,767 Gaming and lottery (4.0%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 $2,000,000 2,210,000 Caesars Operating Escrow LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 2,085,000 2,147,550 FireKeepers Development Authority 144A sr. sec. notes 13 7/8s, 2015 450,000 497,250 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 35,032,500 35,032,500 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,000,000 1,120,000 20 CORPORATE BONDS AND NOTES (9.0%)* cont. Principal amount Value Health-care services (0.1%) Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 $500,000 $560,625 Homebuilding (—%) Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 265,000 259,700 Investment banking/Brokerage (0.3%) Jefferies Group, Inc. sr. unsec. notes 5 1/8s, 2018 2,000,000 1,952,500 Jefferies Group, Inc. sr. unsec. notes 3 7/8s, 2015 1,000,000 980,000 Lodging/Tourism (—%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 77,000 88,550 Machinery (0.1%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 500,000 538,750 Terex Corp. sr. unsec. sub. notes 8s, 2017 500,000 523,750 Manufacturing (0.1%) General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.843s, 2015 20,000 18,700 RBS Global, Inc./Rexnord Corp. company guaranty unsec. sr. notes 8 1/2s, 2018 500,000 543,750 Media (—%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 335,000 283,075 Medical technology (0.3%) Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 1,335,000 1,376,719 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 1,500,000 1,380,000 Metals (—%) FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 400,000 433,000 Oil and gas (0.8%) Everest Acquisition LLC/Everest Acquisition Finance, Inc. 144A sr. notes 6 7/8s, 2019 680,000 714,000 Everest Acquisition LLC/Everest Acquisition Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,190,000 1,267,350 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 1,000,000 967,500 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 765,000 854,888 Plains Exploration & Production Co. company guaranty sr. unsec. notes 7 5/8s, 2018 500,000 532,500 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 785,000 860,556 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 2,670,000 2,786,813 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 200,000 222,000 21 CORPORATE BONDS AND NOTES (9.0%)* cont. Principal amount Value Power producers (0.3%) Calpine Corp. 144A sr. notes 7 1/4s, 2017 $174,000 $185,745 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 1,300,000 877,500 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 2,000,000 1,500,000 Restaurants (0.1%) DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,000,000 1,105,000 Retail (0.1%) Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,000,000 1,002,500 Technology services (0.4%) First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 1,960,000 1,964,900 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 1,052,750 1,071,173 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,000,000 985,000 Telecommunications (0.6%) Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 500,000 541,875 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 1,500,000 1,563,750 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 1,000,000 1,027,500 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 835,000 778,638 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,500,000 1,361,250 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 500,000 496,250 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 500,000 552,500 Telephone (—%) Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 500,000 526,250 Total corporate bonds and notes (cost $89,109,432) SENIOR LOANS (1.5%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.494s, 2018 $408,000 $372,956 Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 995,000 1,040,190 EP Energy, LLC bank term loan FRN 6 1/2s, 2018 90,000 90,855 Harbinger Capital Partners Master Fund I, Ltd. bank term loan FRN Ser. B3, 15s, 2012 7,464,427 7,464,427 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 27,720 28,725 Lightsquared LP bank term loan FRN 12s, 2014 ‡‡ 9,417,288 5,462,027 Sabre Holdings Corp. bank term loan FRN 6.08s, 2017 997,375 958,727 Total senior loans (cost $16,516,879) 22 PREFERRED STOCKS (0.5%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 1,000 $848,750 Strategic Hotels & Resorts Ser. A, $2.13 cum. pfd. † R 125,733 3,848,687 Total preferred stocks (cost $3,029,472) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 97,508 $2,526,062 Total convertible preferred stocks (cost $1,360,496) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 †† $1,000,000 $896,250 Total convertible bonds and notes (cost $767,260) SHORT-TERM INVESTMENTS (33.2%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% d 27,437,500 $27,437,500 Putnam Money Market Liquidity Fund 0.10% e 184,869,029 184,869,029 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 9, 2012 $2,500,000 2,499,900 U.S. Treasury Bills with an effective yield of 0.195%, March 7, 2013 # 20,000,000 19,970,760 U.S. Treasury Bills with an effective yield of 0.163%, April 4, 2013 10,000,000 9,983,360 U.S. Treasury Bills with an effective yield of 0.155%, January 10, 2013 18,750,000 18,729,844 U.S. Treasury Bills with an effective yield of 0.140%, February 7, 2013 20,000,000 19,974,960 U.S. Treasury Bills with effective yields ranging from 0.119% to 0.151%, May 3, 2012 30,000,000 29,999,772 U.S. Treasury Bills with effective yields ranging from 0.110% to 0.141%, October 18, 2012 23,750,000 23,734,040 Total short-term investments (cost $337,199,202) TOTAL INVESTMENTS Total investments (cost $941,441,670) Key to holding’s currency abbreviations EUR Euro USD / $ United States Dollar Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . 23 * Percentages indicated are based on net assets of $1,016,788,702. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $979,825, or 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $4,762,125 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 4/30/12 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index E-Mini (Long) 1,443 $100,548,240 Jun-12 $453,915 U.S. Treasury Note 10 yr (Short) 36 4,762,125 Jun-12 (48,607) Total 24 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $44,991,885 $— $— Capital goods 20,876,303 — — Communication services 208,923,439 — — Consumer cyclicals 26,244,839 979,825 — Consumer staples 11,118,970 — — Energy 11,015,350 406,887 — Financials 84,572,538 — — Health care 109,662,053 — — Technology 14,994,512 — — Transportation 41,426,196 — — Total common stocks — Convertible bonds and notes — 896,250 — Convertible preferred stocks — 2,526,062 — Corporate bonds and notes — 91,229,777 — Preferred stocks 3,848,687 848,750 — Senior loans — 15,417,907 — Short-term investments 184,869,029 152,330,136 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $405,308 $— $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 25 Statement of assets and liabilities 4/30/12 ASSETS Investment in securities, at value, including $26,432,000 of securities on loan (Note 1): Unaffiliated issuers (identified cost $729,135,141) $814,872,866 Affiliated issuers (identified cost $212,306,529) (Notes 1 and 6) 212,306,529 Cash 98,393 Dividends, interest and other receivables 2,524,316 Receivable for shares of the fund sold 13,628,307 Receivable for investments sold 10,859,286 Total assets LIABILITIES Payable for variation margin (Note 1) 358,035 Payable for investments purchased 7,168,364 Payable for shares of the fund repurchased 1,331,483 Payable for compensation of Manager (Note 2) 635,920 Payable for investor servicing fees (Note 2) 132,293 Payable for custodian fees (Note 2) 5,685 Payable for Trustee compensation and expenses (Note 2) 6,896 Payable for administrative services (Note 2) 9,680 Payable for distribution fees (Note 2) 202,191 Interest payable for short sales (Note 1) 27,626 Collateral on securities loaned, at value (Note 1) 27,437,500 Other accrued expenses 185,322 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $902,734,524 Undistributed net investment income (Note 1) 993,314 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 26,917,816 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 86,143,048 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 26 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($409,394,399 divided by 16,018,195 shares) $25.56 Offering price per class A share (100/94.25 of $25.56)* $27.12 Net asset value and offering price per class B share ($11,264,441 divided by 443,897 shares)** $25.38 Net asset value and offering price per class C share ($144,935,355 divided by 5,721,165 shares)** $25.33 Net asset value and redemption price per class M share ($2,333,565 divided by 91,778 shares) $25.43 Offering price per class M share (100/96.50 of $25.43)* $26.35 Net asset value, offering price and redemption price per class R share ($609,086 divided by 23,874 shares) $25.51 Net asset value, offering price and redemption price per class Y share ($448,251,856 divided by 17,500,187 shares) $25.61 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 27 Statement of operations Year ended 4/30/12 INVESTMENT INCOME Dividends (net of foreign tax of $479,950) $10,195,016 Interest (net of foreign tax of $1,678) (including interest income of $87,208 from investments in affiliated issuers) (Note 6) 8,590,064 Securities lending (Note 1) 103,192 Total investment income EXPENSES Compensation of Manager (Note 2) 5,388,445 Investor servicing fees (Note 2) 1,255,884 Custodian fees (Note 2) 14,648 Trustee compensation and expenses (Note 2) 44,711 Administrative services (Note 2) 22,230 Dividend expense for short sales (Note 1) 63,933 Interest expense for short sales (Note 1) 67,863 Distribution fees — Class A (Note 2) 667,295 Distribution fees — Class B (Note 2) 63,481 Distribution fees — Class C (Note 2) 890,732 Distribution fees — Class M (Note 2) 11,601 Distribution fees — Class R (Note 2) 1,853 Other 328,278 Total expenses Expense reduction (Note 2) (10,976) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 40,697,292 Net realized loss on short sales (Notes 1 and 3) (2,564,203) Net realized loss on futures contracts (Note 1) (1,201,569) Net realized loss on foreign currency transactions (Note 1) (554) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (236) Net unrealized appreciation of investments, futures contracts and short sales during the year 22,115,341 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 4/30/12 Year ended 4/30/11 Operations: Net investment income $10,078,294 $198,412 Net realized gain on investments and foreign currency transactions 36,930,966 10,240,959 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 22,115,105 48,626,191 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,752,447) (1,419,267) Class B (63,732) (21,840) Class C (797,392) (335,793) Class M (16,040) (14,335) Class R (4,271) (1,222) Class Y (4,411,437) (2,384,628) Net realized short-term gain on investments Class A (4,113,259) (407,291) Class B (96,444) (9,080) Class C (1,286,358) (147,847) Class M (23,245) (5,521) Class R (5,199) (298) Class Y (4,411,437) (617,007) From net realized long-term gain on investments Class A (2,417,441) (403,869) Class B (56,682) (9,003) Class C (756,018) (146,605) Class M (13,661) (5,474) Class R (3,055) (296) Class Y (2,592,687) (611,823) Redemption fees (Note 1) 55,653 18,754 Increase from capital share transactions (Note 4) 526,956,570 265,327,993 Total increase in net assets NET ASSETS Beginning of year 445,472,919 127,601,809 End of year (including undistributed net investment income of $993,314 and $297,000, respectively) The accompanying notes are an integral part of these financial statements. 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average netassets, Ratio Net asset Net realized Ratio excluding of net investment value, and unrealized Total from From From Total return Net assets, of expenses dividend and income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees b end of period value (%) c (in thousands) netassets (%) d,e (%) d netassets (%) turnover (%) Class A April 30, 2012 .36 f 1.52 (.31) (.54) — 1.32 1.30 1.53 f 97 April 30, 2011 .01 4.76 (.41) (.24) — 1.37 1.35 .07 117 April 30, 2010† .49 5.69 (.28) (.49) — 41.85 * 1.42 * g 1.40 * g 2.70 * g 84 * Class B April 30, 2012 .18 f 1.52 (.23) (.54) — 2.07 2.05 .76 f 97 April 30, 2011 (.14) 4.75 (.28) (.24) — 2.12 2.10 (.67) 117 April 30, 2010† .39 5.64 (.18) (.49) — 40.81 * 2.13 * g 2.11 * g 2.16 * g 84 * Class C April 30, 2012 .17 f 1.52 (.21) (.54) — 2.07 2.05 .72 f 97 April 30, 2011 (.15) 4.74 (.28) (.24) — 2.12 2.10 (.70) 117 April 30, 2010† .32 5.71 (.22) (.49) — 40.79 * 2.13 * g 2.11 * g 1.72 * g 84 * Class M April 30, 2012 .22 f 1.54 (.24) (.54) — 1.82 1.80 .94 f 97 April 30, 2011 (.08) 4.74 (.33) (.24) — 1.87 1.85 (.36) 117 April 30, 2010† .35 5.73 (.23) (.49) — 41.13 * 1.89 * g 1.87 * g 1.88 * g 84 * Class R April 30, 2012 .29 f 1.53 (.28) (.54) — 1.57 1.55 1.23 f 97 April 30, 2011 (.05) 4.77 (.37) (.24) — 1.62 1.60 (.25) 117 April 30, 2010† .45 5.67 (.23) (.49) — 41.46 * 14 1.65 * g 1.63 * g 2.57 * g 84 * Class Y April 30, 2012 .41 f 1.53 (.34) (.54) — 1.07 1.05 1.71 f 97 April 30, 2011 .07 4.76 (.46) (.24) — 1.12 1.10 .32 117 April 30, 2010† .49 5.73 (.31) (.49) — 42.16 * 1.18 * g 1.16 * g 2.61 * g 84 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 31 Financial highlights (Continued) * Not annualized. † For the period May 18, 2009 (commencement of operations) to April 30, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Includes dividend and interest expense in connection with securities sold short, which amounted to the following amounts as a percentage of average net assets (Note 1): Percentage of average net assets April 30, 2012 0.02% April 30, 2011 0.02 April 30, 2010 0.02 f Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.18 0.76% Class B 0.17 0.73 Class C 0.17 0.72 Class M 0.17 0.73 Class R 0.17 0.71 Class Y 0.17 0.73 g Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amount: Percentage of average net assets April 30, 2010 0.29% The accompanying notes are an integral part of these financial statements. 32 Notes to financial statements 4/30/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from May 1, 2011 through April 30, 2012. Putnam Capital Spectrum Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return by investing a majority of the fund’s assets in equity and fixed-income securities, including floating and fixed rate bank loans and both growth and value stocks, of leveraged small and midsize U.S. companies that Putnam Management believes have favorable investment potential. These companies employ significant leverage in their capital structure through borrowing from banks or other lenders or through issuing fixed-income, convertible or preferred equity securities, and their fixed-income securities are often rated below-investment-grade (sometimes referred to as “junk bonds”). The fund may also invest in fixed-income securities of other issuers, in companies of any size and in companies that are not leveraged. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. The fund may also engage in short sales of securities. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain 33 markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. 34 All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average of approximately 370 futures contracts outstanding for the reporting period. Short sale of securities The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense for short sales in the Statement of operations. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral representing an additional 2%–5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. Interest related to the loan is included in interest expense for short sales in the Statement of operations. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. The fund is subject to risk of loss if the lender of the security were to fail to perform its obligations under the contract. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Short positions, if any, are reported at value and listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will 35 bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $26,432,000 and the fund received cash collateral of $27,437,500. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of unrealized gains and losses on certain futures contracts and amortization and accretion. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $336,661 to decrease undistributed net investment income, $56,355 to increase paid-in-capital and $280,306 to increase to accumulated net realized gains. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $104,771,470 Unrealized depreciation (17,921,838) Net unrealized appreciation 86,849,632 Undistributed ordinary income 167,981 Undistributed long-term gain 3,098,696 Undistributed short-term gain 24,038,604 Cost for federal income tax purposes $940,329,763 36 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion and 0.645% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (June 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of a 50/50 blend (balanced daily) of the S&P 500 Index and JPMorgan Developed High Yield Index over the performance period. The maximum annualized performance adjustment rate is +/–0.32%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.736% of the fund’s average net assets before an increase of $437,052 (0.065% of the fund’s average net assets) based on performance. Putnam Management had agreed to limit its compensation (and, to the extent necessary, bear other expenses) through August 30, 2011, to the extent that expenses of the fund (exclusive of brokerage commissions, interest, taxes, extraordinary expenses, expense offset and brokerage/service arrangements and payments under the fund’s investment management contract and distribution plans) would exceed an annual rate of 0.45% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. 37 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,212 under the expense offset arrangements and by $9,764 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $732, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $338,110 and $3,908 from the sale of classA and classM shares, respectively, and received $4,443 and $13,839 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. 38 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $783,512,686 and $485,320,011, respectively. These figures include the cost of purchases to cover securities sold short and proceeds from sales of securities sold short of $105,398,786 and $99,724,567, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/12 Year ended 4/30/11 ClassA Shares Amount Shares Amount Shares sold 14,474,650 $343,447,338 5,545,391 $121,921,067 Shares issued in connection with reinvestment of distributions 409,756 9,207,228 89,812 1,908,300 14,884,406 352,654,566 5,635,203 123,829,367 Shares repurchased (5,476,379) (125,776,238) (894,290) (18,268,824) Net increase Year ended 4/30/12 Year ended 4/30/11 ClassB Shares Amount Shares Amount Shares sold 360,315 $8,630,376 104,578 $2,281,490 Shares issued in connection with reinvestment of distributions 6,553 146,580 1,720 36,355 366,868 8,776,956 106,298 2,317,845 Shares repurchased (58,665) (1,338,507) (16,326) (342,056) Net increase Year ended 4/30/12 Year ended 4/30/11 ClassC Shares Amount Shares Amount Shares sold 4,000,255 $96,503,237 1,786,347 $38,659,167 Shares issued in connection with reinvestment of distributions 100,792 2,251,704 22,080 468,195 4,101,047 98,754,941 1,808,427 39,127,362 Shares repurchased (620,106) (14,267,029) (133,890) (2,829,609) Net increase Year ended 4/30/12 Year ended 4/30/11 ClassM Shares Amount Shares Amount Shares sold 54,882 $1,334,670 60,162 $1,247,777 Shares issued in connection with reinvestment of distributions 2,355 52,758 1,204 25,221 57,237 1,387,428 61,366 1,272,998 Shares repurchased (18,944) (447,261) (22,630) (491,319) Net increase 39 Year ended 4/30/12 Year ended 4/30/11 ClassR Shares Amount Shares Amount Shares sold 21,196 $513,172 5,114 $108,934 Shares issued in connection with reinvestment of distributions 558 12,525 85 1,816 21,754 525,697 5,199 110,750 Shares repurchased (3,754) (89,041) (33) (757) Net increase Year ended 4/30/12 Year ended 4/30/11 ClassY Shares Amount Shares Amount Shares sold 14,501,518 $347,122,766 8,653,922 $186,731,033 Shares issued in connection with reinvestment of distributions 398,035 8,951,809 149,275 3,174,195 14,899,553 356,074,575 8,803,197 189,905,228 Shares repurchased (6,521,433) (149,299,517) (3,437,744) (69,302,992) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Net assets— Unrealized appreciation/ Equity contracts (depreciation) $453,915* Payables $— Payables, Net assets— Unrealized appreciation/ Interest rate contracts Receivables — (depreciation) 48,607* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Equity contracts $(694,222) $(694,222) Interest rate contracts (507,347) $(507,347) Total 40 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Equity contracts $453,915 $453,915 Interest rate contracts (17,784) $(17,784) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $87,208 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $683,849,566 and $602,462,698, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 41 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $4,078,611 as a capital gain dividend with respect to the taxable year ended April 30, 2012, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 15.60% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 23.09%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 42 About the Trustees Independent Trustees Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Trustee of Mount Holyoke College and member of the Investment Committee for the college’s endowment. Former Chair and current board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, The Children’s Hospital of Colorado. Other directorships: SM Energy Company, a domestic exploration and production company; UniSource Energy Corporation, an Arizona utility; CVR Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. Former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security Advisory Board. Chairman of World Institute of Nuclear Security, a non-profit international non-governmental organization. Other directorships: Southern California Edison, a regulated electric utility, and its parent company, Edison International Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; TransCanada Corporation, an energy company focused on natural gas transmission, oil pipeline, and power services; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra 43 Elizabeth T. Kennan Born 1938, Trustee from 1992 to 2010 and since 2012 Principal occupations during the past five years: Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming). President Emeritus of Mount Holyoke College. Trustee of the National Trust for Historic Preservation and of Centre College. Chairman of the Board of Shaker Village of Pleasant Hill. Other directorships: Former Chairman and now Lead Director of Northeast Utilities, which operates New England’s largest energy delivery system Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 44 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Robert R. Leveille (Born 1969) Assistant Clerk Vice President and Chief Compliance Officer Since 2010 Since 2007 Manager of Finance, Dunkin’ Brands (2008– Chief Compliance Officer, Putnam Investments, 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management, and Putnam Retail Management (2007–2008); Senior Financial Management Analyst, Putnam Investments (1999–2007) Mark C. Trenchard (Born 1962) Nancy E. Florek (Born 1957) Vice President and BSA Compliance Officer Vice President, Assistant Clerk, Assistant Since 2002 Treasurer and Proxy Manager Director of Operational Compliance, Since 2000 Putnam Investments and Putnam Retail Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 45 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 46 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 47 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 48 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Ravi Akhoury Chief Compliance Officer One Post Office Square Barbara M. Baumann Boston, MA 02109 Charles B. Curtis Mark C. Trenchard Robert J. Darretta Vice President and Investment Sub-Manager John A. Hill BSA Compliance Officer Putnam Investments Limited Paul L. Joskow 57–59 St James’s Street Elizabeth T. Kennan Robert T. Burns London, England SW1A 1LD Kenneth R. Leibler Vice President and Robert E. Patterson Chief Legal Officer Investment Sub-Advisor George Putnam, III The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC W. Thomas Stephens Vice President One Post Office Square Boston, MA 02109 Officers Judith Cohen Robert L. Reynolds Vice President, Clerk and Marketing Services President Assistant Treasurer Putnam Retail Management One Post Office Square Jonathan S. Horwitz Michael Higgins Boston, MA 02109 Executive Vice President, Vice President, Senior Associate Principal Executive Treasurer and Assistant Clerk Custodian Officer, Treasurer and State Street Bank Compliance Liaison Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Steven D. Krichmar Assistant Treasurer and Legal Counsel Vice President and Proxy Manager Ropes & Gray LLP Principal Financial Officer Susan G. Malloy Independent Registered Janet C. Smith Vice President and Public Accounting Firm Vice President, Assistant Treasurer PricewaterhouseCoopers LLP Assistant Treasurer and Principal Accounting Officer This report is for the information of shareholders of Putnam Capital Spectrum Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2012	$66,762	$ — $9,417	$1,399 April 30, 2011	$53,965	$	$5,383	$ — For the fiscal years ended April 30, 2012 and April 30, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $128,199 and $248,604 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees April 30, 2012	$ — $97,505	$ — $ — April 30, 2011	$ — $206,000	$ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	May 1, 2011 — April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Equity Spectrum Fund Annual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Federal tax information 37 About the Trustees 38 Officers 40 Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Our focus on leveraged companies and the fund’s “non-diversified” status can increase the fund’s vulnerability to these factors. Our use of short selling may increase these risks. The prices of stocks may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europe’s unresolved sovereign-debt troubles and China’s efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnam’s portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your fund’s portfolio manager How have leveraged-company securities performed over the past year? In the wake of the uncertainties of 2011, companies with strong assets, substantial liquidity and earnings power and a longer-term, flexible debt structure have performed well. The difficult, volatile path that the markets have occasionally taken in response to negative headlines, as they did in August and September of 2011, gave way to a strong start to 2012 and a healthier outlook. We view this as positive for leveraged-company securities, which are generally economically sensitive. The fund’s class A share return at net asset value of 10.16% for the fiscal year ended April30 reflects the strength and weakness of the prior 12 months, but the fund is nevertheless ahead of its benchmark, the S&P 500 Index [4.76%]. What were the top contributors and detractors during the year? Fortunately, the fund’s top contributor to performance was also its largest holding: DISH Network . DISH operates the DISH Network television service, which provides direct broadcast satellite subscription television services to roughly 14 million customers across the United States as of December 31, 2011. The company is growing aggressively by both expanding its subscriber base [adding roughly 2.6 million new subscribers last year] and through acquisitions. On April 26, 2011, the company This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 4/30/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. 5 acquired Blockbuster, which offers movies and video games for sale and rental through multiple distribution channels, such as retail stores, digital devices, blockbuster.com, and Blockbuster On Demand, as well as through the mail. More recently, in March of this year, the company acquired DBSD North America and TerreStar Networks. Unfortunately, the fund’s second-largest holding, EchoStar , was the top detractor during the year. EchoStar is a holding company for telecommunications-related businesses that was spun off from DISH in early 2008. Its technologies segment designs, develops, and distributes digital set-top boxes and related products, while its satellite services segment leases satellite capacity primarily to DISH Network and Dish Mexico. Although EchoStar is also growing aggressively — acquiring Hughes Network Systems in 2011 — the company posted a $19.1 million loss for the year, after recording a $5.2 million profit a year earlier. I believe this is a temporary setback, and the company continues to represent a large weighting in the fund. As an investor with a long history in leveraged-company investing, what is most important to you when you evaluate a company? Knowing as much as I can about a company’s balance sheet is key. Profitability projections can sometimes be better than a balance sheet can support, so I evaluate how a company has capitalized itself and whether it is more likely to benefit as a result of its debt structure, or to face challenges from it. Debt is often looked at in terms of its contractual elements while equities are not viewed this way. But investors in equities also have expectations for what they should be earning on their investment, whether that takes the form of current income or capital appreciation. For the companies I feel most confident about, I want to be an equity shareholder; that way, my exposure can benefit from the company’s full upside potential. Allocations are represented as a percentage of portfolio market value. Data include exposure achieved through various derivative instruments; however, data exclude short-term investments held as collateral for loaned securities and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 How do you rank opportunities in bonds relative to equities today? In my view, bank debt and high-yield bonds are much less attractive today relative to leveraged-company equities. One of the metrics I use to compare equities with debt is the free-cash-flow yield. Today, equity free-cash-flow yields are in the high single digits, while high-yield bonds offer yields in the mid- to high-single-digit range. Bank loans, meanwhile, are priced off of a historically low LIBOR rate. What makes for a strong leveraged-company opportunity, in your view? I believe the best opportunities are strong free-cash-flow companies with an intrinsic value that is higher than the market may recognize. I generally do not see a lot of value in very small companies that are dependent on the capital markets being kind to them. Some of the fund’s top holdings, for example, have billions in debt, but generally it is long-term, unsecured, non-amortizing debt that looks and feels like preferred stock. It is not bank debt with onerous covenants, and the companies can generate a healthy cash flow that helps ensure they can pay their ongoing obligations. If I feel confident in the debt structure and the company’s earning power, and if the markets do not recognize the opportunity, then that may be a good time to establish a position in the company’s stock. What is the rationale behind the relatively large cash position in the fund? There are several reasons why I keep the fund’s cash weightings relatively high [24.7% as of period-end]. Having cash on hand enables me to act quickly when I find investment opportunities and serves to collateralize occasional short positions. Cash also acts as a natural diversifier. Equity Spectrum Fund has a relatively concentrated portfolio with a focus on companies that can be inherently volatile. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/12. Short-term holdings are excluded. Holdings will vary over time. 7 Over the past six months, cash has risen to higher-than-normal levels due to additions of investor capital. With the market’s recent run-up, I am inclined to be patient in locating emerging valuation opportunities. When I find compellingly undervalued opportunities, I may deploy some of the portfolio’s cash; until then, it will continue to act as a buffer against volatility in the portfolios. What is your strategy with short positions? Shorting is not a primary strategy, but it can provide a potential edge over funds that are long-only and fully invested. Generally, I will take a short position when I believe the market or a particular security is overvalued and where there is a clear catalyst for a decline in price. Cash received from short sales is not reinvested in long positions. In the wake of the market’s highly volatile performance through August 2011, I closed out all of the fund’s short positions. What is your outlook for the markets? I believe we can expect continued uncertainty over sovereign debt exposures in Europe. The silver lining of this, I believe, is that the fund is structured to take advantage of market fluctuations, whether these are due to changes in sentiment or changes in the fundamentals of the economy. As the securities of what I consider good investments go down in price, they can present compelling buying opportunities. For example, in recent months, I have seen a growing opportunity in select financials, particularly some large domestic banks. [ Bank of America was a top contributor to performance during the period.] Though these banks themselves are not leveraged companies that finance their operations through debt, their business models are fundamentally based on borrowing and lending, which makes them uniquely tied to corporate- and consumer-based leverage and interest-rate dynamics. More broadly, I believe the fund is focused on companies that are structured to weather adverse economic environments, and finding those companies remains my focus every day. Thank you, David. Allocations are represented as a percentage of the fund’s portfolio market value. Excludes short-term investments held as collateral for loaned securities. Holdings and allocations may vary over time. 8 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David L. Glancy has an M.B.A. from Goizueta Business School at Emory University and a B.A. from Tulane University. He joined Putnam in 2009 and has been in the investment industry since 1987. IN THE NEWS Gasoline prices have dropped in recent weeks from the year-to-date high of $3.94 reached on April 2. As of June 4, 2012, the average price of a gallon of regular gasoline fell to $3.61, the U.S. Energy Information Administration reported. Driving the price declines were waning concerns over Iran’s nuclear program as well as sluggish demand from slow-growing economies in the United States and Europe. Meanwhile, the crude oil supply situation has improved, with some refineries that were slated for closure now coming back online. The recent drop in prices at the pump has led analysts to recalibrate their price predictions for the summer driving season. Just months ago, some predicted that gas prices could shoot above $4 a gallon and reach $5 by the summer. Now those price increases appear unlikely. Because high gas prices can hinder economic growth, falling prices could help by putting more money back into consumers’ pockets. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 109.15% 97.06% 104.57% 101.57% 104.59% 104.59% 106.05% 98.89% 107.62% 110.73% Annual average 28.43 25.86 27.47 26.83 27.47 27.47 27.78 26.26 28.11 28.76 1 year 10.16 3.82 9.34 4.34 9.34 8.34 9.61 5.75 9.87 10.44 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. Comparative index returns For periods ended 4/30/12 S&P 500 Index Life of fund 63.29% Annual average 18.09 1 year 4.76 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 10 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $20,457 ($20,157 with contingent deferred sales charge). Class C shares would have been valued at $20,459, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $19,889 after sales charge. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $20,762 and $21,073, respectively. Fund price and distribution information For the 12-month period ended 4/30/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.178 $0.020 $0.054 $0.075 $0.121 $0.227 Capital gains — Long-term 0.436 0.436 0.436 0.436 0.436 0.436 Capital gains — Short-term 0.682 0.682 0.682 0.682 0.682 0.682 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/11 $27.37 $29.04 $27.03 $27.02 $27.16 $28.15 $27.28 $27.48 4/30/12 28.65 30.40 28.24 28.19 28.39 29.42 28.54 28.79 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 111.70% 99.47% 107.25% 104.25% 107.27% 107.27% 108.66% 101.41% 110.24% 113.29% Annual average 29.89 27.22 28.93 28.27 28.93 28.93 29.23 27.65 29.57 30.22 1 year 15.51 8.88 14.67 9.67 14.67 13.67 14.97 10.95 15.27 15.87 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/11 1.58% 2.33% 2.33% 2.08% 1.83% 1.33% Annualized expense ratio for the six-month period ended 4/30/12*† 1.54% 2.29% 2.29% 2.04% 1.79% 1.29% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Includes an increase of 0.15% from annualizing the performance fee adjustment for the six months ended 4/30/12. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2011, to April 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $8.36 $12.40 $12.40 $11.06 $9.71 $7.01 Ending value (after expenses) $1,183.30 $1,178.40 $1,178.40 $1,179.90 $1,181.40 $1,184.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2012, use the following calculation method. To find the value of your investment on November 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.72 $11.46 $11.46 $10.22 $8.97 $6.47 Ending value (after expenses) $1,017.21 $1,013.48 $1,013.48 $1,014.72 $1,015.96 $1,018.45 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012, Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Equity Spectrum Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of April 30, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the two years ended April 30, 2012 and the period from May 18, 2009 (commencement of operations) to April 30, 2010. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of April 30, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Equity Spectrum Fund as of April 30, 2012, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts June 13, 2012 17 The fund’s portfolio 4/30/12 COMMON STOCKS (73.2%)* Shares Value Aerospace and defense (4.3%) Embraer SA ADR (Brazil) 55,700 $1,929,448 General Dynamics Corp. 15,600 1,053,000 L-3 Communications Holdings, Inc. 103,472 7,609,331 Northrop Grumman Corp. 176,937 11,196,573 Airlines (5.2%) United Continental Holdings, Inc. † S 928,600 20,354,912 US Airways Group, Inc. † 591,400 6,067,764 Biotechnology (4.8%) Biospecifics Technologies Corp. † 143,852 2,121,817 Cubist Pharmaceuticals, Inc. † 532,615 22,518,962 Chemicals (5.7%) LyondellBasell Industries NV Class A (Netherlands) 381,200 15,926,536 OM Group, Inc. † 109,100 2,631,492 W.R. Grace & Co. † 177,100 10,556,931 Communications equipment (11.0%) EchoStar Corp. Class A † 1,939,921 56,354,705 Consumer finance (5.7%) Capital One Financial Corp. 519,600 28,827,408 Diversified financial services (2.7%) JPMorgan Chase & Co. 314,100 13,500,018 Health-care equipment and supplies (3.4%) OraSure Technologies, Inc. † 607,430 6,967,222 STAAR Surgical Co. † 924,895 10,146,098 Health-care providers and services (0.7%) Lincare Holdings, Inc. 148,200 3,616,080 Hotels, restaurants, and leisure (3.7%) AFC Enterprises † 629,553 10,752,765 Famous Dave’s of America, Inc. † 197,973 1,973,791 MTR Gaming Group, Inc. † 1,207,538 6,146,368 Life sciences tools and services (1.1%) Sequenom, Inc. † S 1,085,774 5,559,163 Media (12.3%) DISH Network Corp. Class A 1,874,213 59,918,590 Rentrak Corp. † 152,700 2,889,084 Metals and mining (0.5%) Horsehead Holding Corp. † 208,900 2,345,947 Oil, gas, and consumable fuels (2.3%) Cabot Oil & Gas Corp. Class A 156,834 5,511,147 Lone Pine Resources, Inc. (Canada) † 1,008,000 6,007,680 18 COMMON STOCKS (73.2%)* cont. Shares Value Pharmaceuticals (6.5%) Elan Corp. PLC ADR (Ireland) † 714,800 $9,857,092 Jazz Pharmaceuticals PLC (Ireland) † 364,476 18,599,210 Medicines Co. (The) † 211,700 4,676,453 Specialty retail (3.3%) Select Comfort Corp. † 572,768 16,541,541 Total common stocks (cost $314,090,121) PREFERRED STOCKS (0.2%)* Shares Value Strategic Hotels & Resorts Ser. A, $2.13 cum. pfd. † R 33,185 $1,015,793 Total preferred stocks (cost $797,767) SHORT-TERM INVESTMENTS (26.5%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% d 12,160,000 $12,160,000 Putnam Money Market Liquidity Fund 0.10% e 51,290,697 51,290,697 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 9, 2012 $6,250,000 6,249,750 U.S. Treasury Bills with an effective yield of 0.195%, March 7, 2013 # 10,000,000 9,985,380 U.S. Treasury Bills with an effective yield of 0.163%, April 4, 2013 15,000,000 14,975,040 U.S. Treasury Bills with an effective yield of 0.155%, January 10, 2013 5,000,000 4,994,625 U.S. Treasury Bills with an effective yield of 0.141%, October 18, 2012 5,000,000 4,996,640 U.S. Treasury Bills with an effective yield of 0.140%, February 7, 2013 10,000,000 9,987,480 U.S. Treasury Bills with effective yields ranging from 0.119% to 0.151%, May 3, 2012 20,000,000 19,999,848 Total short-term investments (cost $134,640,357) TOTAL INVESTMENTS Total investments (cost $449,528,245) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $508,558,038. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 19 e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. FUTURES CONTRACTS OUTSTANDING at 4/30/12 Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index E-Mini (Long) 719 $50,099,920 Jun-12 $226,171 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $98,222,139 $— $— Energy 11,518,827 — — Financials 42,327,426 — — Health care 84,062,097 — — Industrials 48,211,028 — — Information technology 56,354,705 — — Materials 31,460,906 — — Total common stocks — — Preferred stocks 1,015,793 — — Short-term investments 51,290,697 83,348,763 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $226,171 $— $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 20 Statement of assets and liabilities 4/30/12 ASSETS Investment in securities, at value, including $11,542,400 of securities on loan (Note 1): Unaffiliated issuers (identified cost $386,077,548) $444,361,684 Affiliated issuers (identified cost $63,450,697) (Notes 1 and 6) 63,450,697 Cash 101,415 Dividends, interest and other receivables 17,786 Receivable for shares of the fund sold 9,349,459 Receivable for investments sold 8,398,100 Total assets LIABILITIES Payable for variation margin (Note 1) 176,155 Payable for investments purchased 3,362,777 Payable for shares of the fund repurchased 722,910 Payable for compensation of Manager (Note 2) 352,706 Payable for investor servicing fees (Note 2) 117,887 Payable for custodian fees (Note 2) 4,812 Payable for Trustee compensation and expenses (Note 2) 4,543 Payable for administrative services (Note 2) 4,887 Payable for distribution fees (Note 2) 84,504 Interest payable for short sales (Note 1) 24,250 Collateral on securities loaned, at value (Note 1) 12,160,000 Other accrued expenses 105,672 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $436,483,549 Distributions in excess of net investment income (Note 1) (1,577,517) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 15,141,699 Net unrealized appreciation of investments 58,510,307 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 21 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($218,051,298 divided by 7,612,159 shares) $28.65 Offering price per class A share (100/94.25 of $28.65)* $30.40 Net asset value and offering price per class B share ($8,886,502 divided by 314,674 shares)** $28.24 Net asset value and offering price per class C share ($44,527,184 divided by 1,579,368 shares)** $28.19 Net asset value and redemption price per class M share ($925,762 divided by 32,613 shares) $28.39 Offering price per class M share (100/96.50 of $28.39)* $29.42 Net asset value, offering price and redemption price per class R share ($633,575 divided by 22,201 shares) $28.54 Net asset value, offering price and redemption price per class Y share ($235,533,717 divided by 8,182,497 shares) $28.79 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 22 Statement of operations Year ended 4/30/12 INVESTMENT INCOME Dividends (net of foreign tax of $303,054) $6,026,925 Interest (including interest income of $32,558 from investments in affiliated issuers) (Note 6) 84,784 Securities lending (Note 1) 72,047 Total investment income EXPENSES Compensation of Manager (Note 2) 3,147,589 Investor servicing fees (Note 2) 1,171,585 Custodian fees (Note 2) 12,190 Trustee compensation and expenses (Note 2) 23,913 Administrative services (Note 2) 11,430 Dividend expense for short sales (Note 1) 38,595 Interest expense for short sales (Note 1) 49,076 Distribution fees — Class A (Note 2) 382,673 Distribution fees — Class B (Note 2) 52,971 Distribution fees — Class C (Note 2) 261,523 Distribution fees — Class M (Note 2) 5,060 Distribution fees — Class R (Note 2) 1,841 Other 173,275 Total expenses Expense reduction (Note 2) (8,903) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 24,794,269 Net realized loss on short sales (Note 1) (1,348,732) Net realized loss on futures contracts (Note 1) (336,079) Net realized gain on foreign currency transactions (Note 1) 4 Net unrealized appreciation of investments, futures contracts, and short sales during the year 13,084,333 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 23 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 4/30/12 Year ended 4/30/11 Operations: Net investment income (loss) $860,938 $(1,800,121) Net realized gain on investments and foreign currency transactions 23,109,462 8,600,206 Net unrealized appreciation of investments 13,084,333 37,207,119 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,027,197) — Class B (3,617) — Class C (53,171) — Class M (1,889) — Class R (1,393) — Class Y (1,351,192) — Net realized short-term gain on investments Class A (3,933,230) (350,115) Class B (123,555) (11,413) Class C (668,842) (49,040) Class M (17,182) (1,651) Class R (7,854) (1,035) Class Y (4,060,629) (407,051) From net realized long-term gain on investments Class A (2,514,820) (130,912) Class B (78,984) (4,267) Class C (427,714) (18,337) Class M (10,984) (617) Class R (5,021) (387) Class Y (2,595,769) (152,203) Redemption fees (Note 1) 64,089 25,436 Increase from capital share transactions (Note 4) 224,905,901 163,239,903 Total increase in net assets NET ASSETS Beginning of year 263,416,358 57,270,843 End of year (including distributions in excess of net investment income of $1,577,517 and $—, respectively) The accompanying notes are an integral part of these financial statements. 24 This page left blank intentionally. 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average netassets Ratio Net asset Net realized Ratio excluding of net investment value, and unrealized Total from From From Total return Net assets, of expenses interest and income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Net asset value, at net asset end of period to average dividend to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) netassets (%) e,f expense (%) e netassets (%) turnover (%) Class A April 30, 2012 .06 h 2.52 (.18) (1.12) — b 1.55 1.53 .24 h 96 April 30, 2011 (.30) 5.14 — (.16) — b 1.57 1.55 (1.29) 107 April 30, 2010† (.07) g 8.42 (.05) (.61) — b 56.35 * 1.45 * d 1.40 * d (.36) * d,g 82 * Class B April 30, 2012 (.17) h 2.51 (.02) (1.12) .01 2.30 2.28 (.66) h 96 April 30, 2011 (.48) 5.10 — (.16) — b 2.32 2.30 (2.04) 107 April 30, 2010† (.20) g 8.38 — (.61) — b 55.19 * 2.17 * d 2.12 * d (1.05) * d,g 82 * Class C April 30, 2012 (.15) h 2.49 (.05) (1.12) — b 2.30 2.28 (.59) h 96 April 30, 2011 (.48) 5.09 — (.16) — b 2.32 2.30 (2.04) 107 April 30, 2010† (.26) g 8.45 (.01) (.61) — b 55.25 * 2.17 * d 2.12 * d (1.29) * d,g 82 * Class M April 30, 2012 (.06) h 2.49 (.08) (1.12) — b 2.05 2.03 (.24) h 96 April 30, 2011 (.42) 5.11 — (.16) — b 2.07 2.05 (1.79) 107 April 30, 2010† (.23) g 8.47 — (.61) — b 55.59 * 1.93 * d 1.88 * d (1.14) * d,g 82 * Class R April 30, 2012 (.07) h 2.57 (.12) (1.12) — b 1.80 1.78 (.27) h 96 April 30, 2011 (.36) 5.14 — (.16) — b 1.82 1.80 (1.54) 107 April 30, 2010† (.20) g 8.49 (.02) (.61) — b 55.92 * 85 1.69 * d 1.64 * d (1.02) * d,g 82 * Class Y April 30, 2012 .11 h 2.54 (.23) (1.12) .01 1.30 1.28 .40 h 96 April 30, 2011 (.25) 5.17 — (.16) — b 1.32 1.30 (1.04) 107 April 30, 2010† (.04) g 8.44 (.07) (.61) — b 56.71 * 1.21 * d 1.16 * d (.22) * d,g 82 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 26 27 Financial highlights (Continued) * Not annualized. † For the period May 18, 2009 (commencement of operations) to April 30, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.91% of average net assets for the period ended April 30, 2010. e Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). f Includes dividend and interest expense in connection with securities sold short, which amounted to the following amounts (Note 1): Percentage of average net assets April 30, 2012 0.02% April 30, 2011 0.02 April 30, 2010 0.05 g Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.15 0.77% Class B 0.15 0.80 Class C 0.11 0.56 Class M 0.09 0.45 Class R 0.06 0.31 Class Y 0.14 0.68 h Reflects dividends received by the fund from two issuers which amounted to the following amounts: Percentage of Per share average net assets Class A $0.36 1.37% Class B 0.32 1.23 Class C 0.34 1.30 Class M 0.36 1.38 Class R 0.30 1.12 Class Y 0.34 1.29 The accompanying notes are an integral part of these financial statements. 28 Notes to financial statements 4/30/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from May 1, 2011 through April 30, 2012. Putnam Equity Spectrum Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing a majority of the fund’s assets in equity securities of leveraged small and midsize U.S. companies, including both growth and value stocks, that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. 29 Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. 30 Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average of approximately 166 futures contracts outstanding for the reporting period. Short sale of securities The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense in the Statement of operations. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral representing an additional 2%–5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. Interest related to the loan is included in interest expense for short sales in the Statement of operations. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. The fund is subject to risk of loss if the lender of the security were to fail to perform its obligations under the contract. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Short positions, if any, are reported at value and listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $11,542,400 and the fund received cash collateral of $12,160,000. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or 31 unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $1,577,517 of losses recognized during the period from November 1, 2011 to April 30, 2012 to its fiscal year ending 2013. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of post-October loss deferrals, unrealized gains and losses on certain futures contracts, and redesignation of taxable income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $4 to decrease distributions in excess of net investment income and $4 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $67,705,376 Unrealized depreciation (9,423,501) Net unrealized appreciation 58,281,875 Undistributed short-term gain 13,705,078 Undistributed long-term gain 1,665,053 Post-October loss (1,577,517) Cost for federal income tax purposes $449,530,506 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion and 0.645% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (June 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the S&P 500 Index over the performance period. The maximum annualized 32 performance adjustment rate is +/–0.40%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.735% of the fund’s average net assets before an increase of $532,828 (0.150% of the fund’s average net assets) based on performance. Putnam Management had agreed to limit its compensation (and, to the extent necessary, bear other expenses) through August 30, 2011, to the extent that expenses of the fund (exclusive of brokerage commissions, interest, taxes, extraordinary expenses, expense offset and brokerage/service arrangements and payments under the fund’s investment management contract and distribution plans) would exceed an annual rate of 0.45% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc. and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s 33 expenses were reduced by $363 under the expense offset arrangements and by $8,540 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $374, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $110,884 and $878 from the sale of classA and classM shares, respectively, and received $6,664 and $4,215 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $388,613,880 and $265,745,018, respectively. These figures include the cost of purchases to cover securities sold short and proceeds from sales of securities sold short of $53,451,866 and $54,800,598, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/12 Year ended 4/30/11 ClassA Shares Amount Shares Amount Shares sold 6,112,630 $164,588,785 3,718,437 $86,226,298 Shares issued in connection with reinvestment of distributions 269,594 6,672,441 17,730 418,078 6,382,224 171,261,226 3,736,167 86,644,376 Shares repurchased (3,015,930) (77,300,651) (1,059,909) (23,947,958) Net increase 34 Year ended 4/30/12 Year ended 4/30/11 ClassB Shares Amount Shares Amount Shares sold 213,888 $5,791,036 124,511 $2,870,144 Shares issued in connection with reinvestment of distributions 7,794 190,709 638 14,884 221,682 5,981,745 125,149 2,885,028 Shares repurchased (58,492) (1,486,458) (13,398) (298,351) Net increase Year ended 4/30/12 Year ended 4/30/11 ClassC Shares Amount Shares Amount Shares sold 1,182,816 $31,426,060 548,522 $12,541,611 Shares issued in connection with reinvestment of distributions 35,457 866,210 2,190 51,108 1,218,273 32,292,270 550,712 12,592,719 Shares repurchased (253,761) (6,479,080) (72,952) (1,660,088) Net increase Year ended 4/30/12 Year ended 4/30/11 ClassM Shares Amount Shares Amount Shares sold 17,150 $462,385 12,911 $302,568 Shares issued in connection with reinvestment of distributions 1,203 29,553 97 2,268 18,353 491,938 13,008 304,836 Shares repurchased (5,770) (143,931) (2,497) (55,718) Net increase Year ended 4/30/12 Year ended 4/30/11 ClassR Shares Amount Shares Amount Shares sold 13,777 $363,356 9,435 $218,206 Shares issued in connection with reinvestment of distributions 578 14,268 60 1,422 14,355 377,624 9,495 219,628 Shares repurchased (1,655) (45,254) (3,723) (91,082) Net increase Year ended 4/30/12 Year ended 4/30/11 ClassY Shares Amount Shares Amount Shares sold 7,189,858 $194,122,184 5,525,754 $127,985,713 Shares issued in connection with reinvestment of distributions 269,029 6,682,682 19,480 460,701 7,458,887 200,804,866 5,545,234 128,446,414 Shares repurchased (3,850,661) (100,848,394) (1,735,731) (41,799,901) Net increase 35 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Net assets— Unrealized Equity contracts appreciation $226,171* Payables $— Total $— * Includes cumulative appreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Equity contracts $(336,079) $(336,079) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Equity contracts $226,171 $226,171 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $32,558 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $335,564,651 and $337,737,384, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit, and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. 36 Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $3,217,328 as a capital gain dividend with respect to the taxable year ended April 30, 2012, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 18.78% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 27.67%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 37 About the Trustees Independent Trustees Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Trustee of Mount Holyoke College and member of the Investment Committee for the college’s endowment. Former Chair and current board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, The Children’s Hospital of Colorado. Other directorships: SM Energy Company, a domestic exploration and production company; UniSource Energy Corporation, an Arizona utility; CVR Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. Former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security Advisory Board. Chairman of World Institute of Nuclear Security, a non-profit international non-governmental organization. Other directorships: Southern California Edison, a regulated electric utility, and its parent company, Edison International Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; TransCanada Corporation, an energy company focused on natural gas transmission, oil pipeline, and power services; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra 38 Elizabeth T. Kennan Born 1938, Trustee from 1992 to 2010 and since 2012 Principal occupations during the past five years: Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming). President Emeritus of Mount Holyoke College. Trustee of the National Trust for Historic Preservation and of Centre College. Chairman of the Board of Shaker Village of Pleasant Hill. Other directorships: Former Chairman and now Lead Director of Northeast Utilities, which operates New England’s largest energy delivery system Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 39 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Robert R. Leveille (Born 1969) Assistant Clerk Vice President and Chief Compliance Officer Since 2010 Since 2007 Manager of Finance, Dunkin’ Brands (2008– Chief Compliance Officer, Putnam Investments, 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management, and Putnam Retail Management (2007–2008); Senior Financial Management Analyst, Putnam Investments (1999–2007) Mark C. Trenchard (Born 1962) Nancy E. Florek (Born 1957) Vice President and BSA Compliance Officer Vice President, Assistant Clerk, Assistant Since 2002 Treasurer and Proxy Manager Director of Operational Compliance, Since 2000 Putnam Investments and Putnam Retail Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 40 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Ravi Akhoury Chief Compliance Officer One Post Office Square Barbara M. Baumann Boston, MA 02109 Charles B. Curtis Mark C. Trenchard Robert J. Darretta Vice President and Investment Sub-Manager John A. Hill BSA Compliance Officer Putnam Investments Limited Paul L. Joskow 57–59 St James’s Street Elizabeth T. Kennan Robert T. Burns London, England SW1A 1LD Kenneth R. Leibler Vice President and Robert E. Patterson Chief Legal Officer Investment Sub-Advisor George Putnam, III The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC W. Thomas Stephens Vice President One Post Office Square Boston, MA 02109 Officers Judith Cohen Robert L. Reynolds Vice President, Clerk and Marketing Services President Assistant Treasurer Putnam Retail Management One Post Office Square Jonathan S. Horwitz Michael Higgins Boston, MA 02109 Executive Vice President, Vice President, Senior Associate Principal Executive Treasurer and Assistant Clerk Custodian Officer, Treasurer and State Street Bank Compliance Liaison Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Steven D. Krichmar Assistant Treasurer and Legal Counsel Vice President and Proxy Manager Ropes & Gray LLP Principal Financial Officer Susan G. Malloy Independent Registered Janet C. Smith Vice President and Public Accounting Firm Vice President, Assistant Assistant Treasurer KPMG LLP Treasurer and Principal Accounting Officer This report is for the information of shareholders of Putnam Equity Spectrum Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2012	$41,599	$	$3,350	$ — April 30, 2011	$34,707	$	$3,150	$ — For the fiscal years ended April 30, 2012 and April 30, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $3,350 and $3,150 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees April 30, 2012	$ — $ — $ — $ — April 30, 2011	$ — $ — $ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	May 1, 2011 — April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Core Fund Annual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Federal tax information 39 About the Trustees 40 Officers 42 Consider these risks before investing: The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europe’s unresolved sovereign-debt troubles and China’s efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnam’s portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking opportunities across a wide range of stocks No matter what the stock market is doing from year to year, there are always investment opportunities for those who know how to find them. Sometimes they are in small, fast-growing companies. Sometimes they are in older, large companies whose stocks are undervalued. Of course, it is impossible to predict which type of company will lead the market at any given time. That is why, for investors looking to capture gains with less volatility, a time-tested strategy is to target the widest possible range of stocks. This is the approach of Putnam Multi-Cap Core Fund, which has the flexibility to invest in growth and value stocks of small, midsize, and largecompanies. The fund’s manager is an experienced stock investor who can seek opportunities across the entire universe of publicly traded U.S. companies. He can invest in growth stocks, which offer above-average growth potential, as well as value stocks, which are attractively priced in relation to the company’s earnings and growth potential. The manager’s “go anywhere” approach is backed by a disciplined investment process and a strong research team. Putnam’s in-house research organization is made up of dedicated stock analysts who strive to out-gather and out-analyze the competition by generating independent research. They visit regularly with company managements, talk to private companies and consultants, and attend trade shows, seeking information that hasn’t already factored into stock prices. While the behavior of the stock market can be unpredictable, a flexible, but disciplined investment approach may be the best way to seek opportunities. Multi-cap investing at Putnam Putnam’s suite of multi-cap equity funds is designed to provide a streamlined approach to investing across the broad universe of U.S. stocks. Each fund invests with a specific style and has the flexibility to invest in companies of all sizes. The fund managers can select stocks from across their style universe, regardless of company size. The managers can own stocks throughout a company’s entire growth cycle, without capitalization restraints that might force them to sell holdings that get too large, or that would prevent them from taking advantage of certain attractively priced stocks. Supported by a strong research team, the managers use their stock-picking expertise to identify opportunities and manage risk. Putnam Multi-Cap Growth Fund targets stocks of companies that are believed to offer above-average growth potential. Putnam Multi-Cap Value Fund targets companies whose stocks are priced below their long-term potential, and where there may be a catalyst for positive change. Putnam Multi-Cap Core Fund uses a blend strategy, investing in both growth stocks and value stocks, seeking capital appreciation for investors. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your fund’s portfolio manager Jerry, the equity markets have been on a roller-coaster ride. What can you tell us about market conditions during the 12months ended April 30, 2012? The equity markets reflected two distinct market environments, with stock prices being driven more by macroeconomic events than by corporate fundamentals. In the first half, uncertainty remained high as large macro challenges weighed on investor confidence. The deterioration in the European sovereign debt situation combined with weak U.S. economic data and slowing growth in China — two regions investors hoped would provide some counterweight to Europe’s ailing economy — weighed heavily on the markets. As a result, investors shifted out of the more vulnerable cyclical sectors, whose fates are tied to economic growth, into more defensive, lower-risk sectors that tend to be resilient in slower-growth periods. Given the more somber mood of investors, the defensive sectors of the economy, namely, utilities, consumer staples, and health care, were the relatively better-performing sectors of the market, although all sectors posted negative results for the first sixmonths of the reporting period. Investor confidence improved markedly in the second half of the reporting period. Economic data including housing, jobs, consumer confidence, and spending were either stable or slowly improving — suggesting that U.S. growth, and the global economic outlook for that matter, might not be as bleak as first This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. 5 thought. In addition, the European Central Bank’s Long-Term Refinancing Operation, initiated in December 2011 and expanded in February 2012, further reassured the markets. These positive developments were enough to tempt cautious investors who had waited out the uncertainty in lower-risk investments to shift assets into higher-risk strategies, such as equities and high-yield bonds. Investors who held stocks were rewarded for their higher risk tolerance, as stocks generally outperformed bonds, and U.S. stocks beat non-U.S. stocks by a wide margin in the second half. How did Putnam Multi-Cap Core Fund perform amid this volatility? The fund’s performance trajectory mirrored that of the broader markets, with the first half marked by fear-based selling and the second half by a risk-on rally. During the first half of the reporting period, the fund’s stocks — no matter their market capitalization — retreated, contributing to disappointing performance for the first half of the period. With the return of confidence and the rebound in the second half of the reporting period, the fund’s focus on U.S. stocks and its pro-cyclical bias toward companies that tend to do well in rising markets was rewarding, leading the fund to outperform its benchmark, the Russell 3000 Index, during that time. The second-half rally helped to offset losses from earlier in the fiscal year, contributing to positive results for the 12 months ended April30, 2012, although the fund lagged its benchmark. The fund outperformed the average return for its Lipper peer group, Multi-Cap Core Funds, for the same period. Were there any changes in strategy during the period? The fund’s central strategy remains focused on prudent stock picking across all market capitalizations and investment styles in pursuit of capital appreciation. This “go-anywhere” approach means that I have the flexibility to select from stocks of fast-growing, small businesses to maturing, Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 midsize companies to large, established corporations. Consequently, the fund can hold stocks throughout a company’s entire growth cycle, without the capitalization restraints that might force me to sell holdings that get too large. Across this universe of U.S. companies, I add another layer of diversification in my selection process by spreading the fund’s holdings across growth stocks that offer above-average growth potential and value stocks with attractive valuations relative to the company’s growth potential. We think this broad diversification allows us to build a well-rounded portfolio of the best companies, each with its own unique story. While I don’t manage the fund from a sector allocation perspective, overweight positions in consumer discretionary, industrials, and energy served the fund well during the period. Health care and information technology, while positive contributors, detracted from results relative to the benchmark. Could you share some of the stocks that held up well amid the volatility? The fund’s top performer for the period was Zillow , a web-based real-estate information business that provides valuable data to consumers and realtors. With a database of over 100 million properties, traffic to its website increased at an extremely fast pace, and advertising revenue climbed. We participated in Zillow’s initial public offering [IPO] in July 2011, and the stock subsequently soared. I sold the stock shortly after the IPO, because its price surpassed what we considered fair value. Spirit Airlines , another successful IPO investment for the fund, is a Florida-based airline that offers ultra-low fares for flights to This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/12. Short-term holdings are excluded. Holdings will vary over time. 7 and from South Florida, the Caribbean, and Latin America. The stock came to market in May 2011 but didn’t begin to climb until October 2011 when the company reported significant increases in passenger traffic. I subsequently added to the position when the stock fell below its issuance price on fears over its business model. I think the company does a great job of selling seats on its flights for about 25% less than other carriers in its market, because it is targeting a non-typical flyer who is willing to travel at inconvenient times, very late at night or very early in the morning. Another top performer was GNC Holdings , a fast-growing health and wellness retailer with an expanding footprint and online presence. The company is fully integrated and is a great play on the secular interest in nutrition and wellness. We participated in GNC’s IPO as well as two subsequent offerings to buy shares during the period. Investments in Fortune Brands Home & Security benefited from increased consumer spending for home repairs and remodeling and stronger-than-expected sales in the first quarter of 2012. Which holdings detracted from performance? The fund’s investments in the drug manufacturer Pain Therapeutics proved disappointing following Pain’s announcement last June that its key drug, Remoxy, failed to gain FDA approval. Remoxy is an oxycodone-based pain reliever designed to resist attempts at abuse. Given the uncertainty surrounding the timing of, or even the eventuality of the drug’s approval, we sold the stock in July. Camelot Information Systems , a holding company for informational technology businesses in China, provides software, system support and maintenance, and IT consulting services primarily for the financial services industry. I added the stock to the portfolio given its low valuation, but business and employee retention have been eroding. We mistakenly assumed that Camelot would be a major beneficiary of a competitor’s [Longtop Financial Technologies] fraud investigation. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 Given the challenges facing Camelot, I sold the stock in March. Nokia , the Finnish wireless phone company, has been losing market share to competition from Apple’s iPhone and AT&T’s Android. We established a position in the stock with the expectation that Nokia’s partnering with Microsoft to produce the Lumia product line would stabilize and slightly grow market share. The most recent Lumia 900 launch has been underwhelming, but we retained the stock given its low valuation. Do you think that 2012’s first-quarter rally will continue into the second half of the year? We remain cautious about the market’s recovery in the coming months. The first quarter’s stunning gains can partly be characterized as a relief rally, in our opinion. U.S. economic growth continues to modestly improve, and healthy corporate earnings remain a driving force for stock performance. But clouds remain on the horizon. In the weeks following the close of the reporting period, political elections in France and Greece, the impact of austerity measures across the eurozone, and the announcement of huge trading losses by JPMorgan produced another wave of uncertainty across financial markets and falling stock prices. We think investors are erring on the side of caution and need to see legitimate stability before we can expect a solid recovery in stock prices. Thank you, Jerry, for your time and insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Gerard P. Sullivan has an M.B.A. from the Columbia University Graduate School of Business and a B.A. from Columbia University. Jerry joined Putnam in 2008 and has been in the investment industry since 1982. IN THE NEWS Gasoline prices have dropped in recent weeks from the year-to-date high of $3.94 reached on April 2. As of June 4, 2012, the average price of a gallon of regular gasoline fell to $3.61, the U.S. Energy Information Administration reported. Driving the price declines were waning concerns over Iran’s nuclear program as well as sluggish demand from slow-growing economies in the United States and Europe. Meanwhile, the crude oil supply situation has improved, with some refineries that were slated for closure now coming back online. The recent drop in prices at the pump has led analysts to recalibrate their price predictions for the summer driving season. Just months ago, some predicted that gas prices could shoot above $4 a gallon and reach $5 by the summer. Now those price increases appear unlikely. Because high gas prices can hinder economic growth, falling prices could help by putting more money back into consumers’ pockets. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 33.05% 25.40% 31.40% 27.40% 31.44% 31.44% 31.94% 27.35% 32.53% 33.55% Annual average 19.55 15.20 18.62 16.35 18.64 18.64 18.92 16.32 19.25 19.83 1 year 2.67 –3.25 1.86 –2.97 1.83 0.87 2.07 –1.49 2.40 2.85 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y have no initial sales charge or CSDC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. Comparative index returns For periods ended 4/30/12 Lipper Multi-Cap Core Funds Russell 3000 Index category average* Life of fund 25.95% 20.58% Annual average 15.52 12.37 1 year 3.40 –0.88 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year and life-of-fund periods ended 4/30/12, there were 746 and 699 funds, respectively, in this Lipper category. 10 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $13,140 ($12,740 with contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would have been valued at $13,144, and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,735 at public offering price. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $13,253 and $13,335, respectively. Fund price and distribution information For the 12-month period ended 4/30/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.040 $0.003 — — $0.010 $0.069 Capital gains — Long-term — Capital gains — Short-term 0.590 0.590 $0.590 $0.590 0.590 0.590 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/11 $12.74 $13.52 $12.69 $12.70 $12.72 $13.18 $12.73 $12.76 4/30/12 12.37 13.12 12.26 12.27 12.32 12.77 12.36 12.38 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 11 Fund performance as of most recent calendar quarter Total return for the period ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 34.88% 27.12% 33.33% 29.33% 33.37% 33.37% 33.76% 29.11% 34.35% 35.38% Annual average 21.78 17.12 20.85 18.45 20.88 20.88 21.11 18.32 21.46 22.07 1 year 7.28 1.15 6.46 1.46 6.52 5.52 6.67 2.92 7.01 7.55 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 4/30/11* 1.35% 2.10% 2.10% 1.85% 1.60% 1.10% Total annual operating expenses for the fiscal year ended 4/30/11 4.56% 5.31% 5.31% 5.06% 4.81% 4.31% Annualized expense ratio for the six-month period ended 4/30/12† 1.34% 2.09% 2.09% 1.84% 1.59% 1.09% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 8/30/12. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2011, to April 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.13 $11.09 $11.09 $9.77 $8.45 $5.80 Ending value (after expenses) $1,139.40 $1,134.90 $1,134.50 $1,135.90 $1,137.50 $1,140.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2012, use the following calculation method. To find the value of your investment on November 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.72 $10.47 $10.47 $9.22 $7.97 $5.47 Ending value (after expenses) $1,018.20 $1,014.47 $1,014.47 $1,015.71 $1,016.96 $1,019.44 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012, Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Report of Independent Registered Public Accounting Firm The Board of Trustees of Putnam Funds Trust and Shareholders of Putnam Multi-Cap Core Fund: We have audited the accompanying statement of assets and liabilities of Putnam Multi-Cap Core Fund (the fund), a series of Putnam Funds Trust (the trust), including the fund’s portfolio, as of April 30, 2012, and the related statement of operations for the year then ended, and the statements of changes in net assets and the financial highlights for the year ended April 30, 2012 and the period from September 24, 2010 (commencement of operations) to April 30, 2011. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of April 30, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Multi-Cap Core Fund as of April 30, 2012, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts June 12, 2012 17 The fund’s portfolio 4/30/12 COMMON STOCKS (97.5%)* Shares Value Aerospace and defense (3.8%) Embraer SA ADR (Brazil) 927 $32,111 General Dynamics Corp. 421 28,418 Honeywell International, Inc. 1,165 70,669 L-3 Communications Holdings, Inc. 728 53,537 Northrop Grumman Corp. 652 41,259 Precision Castparts Corp. 155 27,337 Raytheon Co. 307 16,621 United Technologies Corp. 510 41,636 Air freight and logistics (0.6%) United Parcel Service, Inc. Class B 693 54,151 Airlines (1.0%) Delta Air Lines, Inc. † 991 10,861 Southwest Airlines Co. 3,695 30,595 Spirit Airlines, Inc. † 1,193 28,656 United Continental Holdings, Inc. † 619 13,568 Auto components (0.5%) Allison Transmission Holdings, Inc. † 850 17,765 Autoliv, Inc. (Sweden) 405 25,410 Automobiles (0.5%) Ford Motor Co. 3,663 41,319 Beverages (2.0%) Coca-Cola Co. (The) 452 34,497 Coca-Cola Enterprises, Inc. 2,129 64,125 Constellation Brands, Inc. Class A † 759 16,394 Molson Coors Brewing Co. Class B 451 18,753 PepsiCo, Inc. 405 26,730 Biotechnology (1.6%) Amgen, Inc. 250 17,778 Celgene Corp. † 246 17,938 Cubist Pharmaceuticals, Inc. † 811 34,289 Gilead Sciences, Inc. † 669 34,795 Verastem, Inc. 2,622 27,216 Building products (0.4%) Fortune Brands Home & Security, Inc. † 1,651 37,544 Capital markets (3.0%) Ameriprise Financial, Inc. 276 14,962 Apollo Global Management, LLC. Class A 1,838 23,600 Bank of New York Mellon Corp. (The) 2,164 51,179 Goldman Sachs Group, Inc. (The) 393 45,254 Manning & Napier, Inc. † 1,045 15,153 Morgan Stanley 2,153 37,204 18 COMMON STOCKS (97.5%)* cont. Shares Value Capital markets cont. State Street Corp. 614 $28,379 SWS Group, Inc. 5,222 29,452 Chemicals (3.1%) Celanese Corp. Ser. A 506 24,521 CF Industries Holdings, Inc. 124 23,939 Dow Chemical Co. (The) 1,513 51,260 E.I. du Pont de Nemours & Co. 741 39,614 Huntsman Corp. 1,393 19,725 LyondellBasell Industries NV Class A (Netherlands) 626 26,154 Monsanto Co. 516 39,309 W.R. Grace & Co. † 493 29,388 Commercial banks (2.6%) PNC Financial Services Group, Inc. 582 38,598 U.S. Bancorp 1,888 60,737 UMB Financial Corp. 547 26,283 Wells Fargo & Co. 2,641 88,289 Commercial services and supplies (0.3%) Republic Services, Inc. 843 23,073 Communications equipment (2.3%) Cisco Systems, Inc. 2,645 53,297 Motorola Solutions, Inc. 280 14,288 Nokia Corp. ADR (Finland) 6,241 22,780 Polycom, Inc. † 698 9,262 Qualcomm, Inc. 1,196 76,353 Sycamore Networks, Inc. † 859 13,392 Computers and peripherals (3.8%) Apple, Inc. † 342 199,810 EMC Corp. † 1,947 54,925 Hewlett-Packard Co. 1,410 34,912 SanDisk Corp. † 479 17,728 Construction and engineering (0.3%) KBR, Inc. 630 21,332 Consumer finance (1.1%) Capital One Financial Corp. 768 42,609 Discover Financial Services 1,287 43,629 Containers and packaging (0.3%) Owens-Illinois, Inc. † 933 21,692 Diversified financial services (3.4%) Bank of America Corp. 3,476 28,190 Citigroup, Inc. 1,125 37,170 CME Group, Inc. 66 17,544 19 COMMON STOCKS (97.5%)* cont. Shares Value Diversified financial services cont. JPMorgan Chase & Co. 3,945 $169,556 Nasdaq OMX Group, Inc. (The) † 1,088 26,732 Diversified telecommunication services (2.1%) AT&T, Inc. 943 31,034 CenturyLink, Inc. 799 30,809 Iridium Communications, Inc. † 3,460 30,413 Verizon Communications, Inc. 2,048 82,698 Electric utilities (1.0%) Edison International 800 35,208 Entergy Corp. 675 44,253 Electrical equipment (0.2%) Hubbell, Inc. Class B 251 20,140 Electronic equipment, instruments, and components (0.7%) Jabil Circuit, Inc. 816 19,135 KEMET Corp. † 1,291 10,986 TE Connectivity, Ltd. (Switzerland) 785 28,621 Energy equipment and services (1.7%) Cameron International Corp. † 509 26,086 Diamond Offshore Drilling, Inc. 616 42,227 Nabors Industries, Ltd. † 876 14,585 Schlumberger, Ltd. 774 57,384 Food and staples retail (2.0%) Chefs’ Warehouse, Inc. (The) † 1,014 24,519 CVS Caremark Corp. 646 28,825 Kroger Co. (The) 1,018 23,689 Safeway, Inc. 863 17,545 Walgreen Co. 654 22,929 Wal-Mart Stores, Inc. 749 44,124 Food products (1.0%) Bunge, Ltd. 237 15,287 Mead Johnson Nutrition Co. 326 27,893 Post Holdings, Inc. † 1,218 36,236 Health-care equipment and supplies (2.0%) Baxter International, Inc. 721 39,951 Boston Scientific Corp. † 2,683 16,796 Covidien PLC (Ireland) 602 33,248 Medtronic, Inc. 531 20,284 St. Jude Medical, Inc. 699 27,065 Zimmer Holdings, Inc. 447 28,130 Health-care providers and services (3.2%) Aetna, Inc. 2,252 99,178 AmerisourceBergen Corp. 682 25,377 CIGNA Corp. 814 37,631 20 COMMON STOCKS (97.5%)* cont. Shares Value Health-care providers and services cont. HCA Holdings, Inc. 507 $13,648 Health Management Associates, Inc. Class A † 3,004 21,629 McKesson Corp. 272 24,864 UnitedHealth Group, Inc. 688 38,631 Hotels, restaurants, and leisure (1.5%) McDonald’s Corp. 492 47,945 Red Robin Gourmet Burgers, Inc. † 1,020 36,373 Wyndham Worldwide Corp. 729 36,698 Household durables (0.4%) Newell Rubbermaid, Inc. 1,813 32,997 Household products (0.8%) Colgate-Palmolive Co. 389 38,488 Procter & Gamble Co. (The) 476 30,293 Independent power producers and energy traders (0.4%) AES Corp. (The) † 2,877 36,020 Industrial conglomerates (2.2%) General Electric Co. 5,569 109,041 Tyco International, Ltd. 1,274 71,510 Insurance (4.2%) ACE, Ltd. 440 33,427 Allstate Corp. (The) 854 28,464 Assurant, Inc. 585 23,599 Brown & Brown, Inc. 953 25,702 Hartford Financial Services Group, Inc. (The) 850 17,468 MetLife, Inc. 2,263 81,536 Principal Financial Group 688 19,037 Prudential Financial, Inc. 962 58,239 RenaissanceRe Holdings, Ltd. 276 21,545 Travelers Cos., Inc. (The) 528 33,961 Internet and catalog retail (1.4%) Amazon.com, Inc. † 88 20,407 Expedia, Inc. 671 28,605 HSN, Inc. 500 19,350 Priceline.com, Inc. † 59 44,888 Internet software and services (1.7%) Baidu, Inc. ADR (China) † 159 21,099 eBay, Inc. † 916 37,602 Google, Inc. Class A † 100 60,523 Sohu.com, Inc. (China) † 314 16,193 IT Services (3.6%) Accenture PLC Class A 748 48,583 Alliance Data Systems Corp. † 377 48,441 IBM Corp. 453 93,807 21 COMMON STOCKS (97.5%)* cont. Shares Value IT Services cont. Total Systems Services, Inc. 1,858 $43,700 Unisys Corp. † 403 7,520 Visa, Inc. Class A 202 24,842 Western Union Co. (The) 1,375 25,273 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 828 34,925 Thermo Fisher Scientific, Inc. 160 8,904 Machinery (1.3%) Caterpillar, Inc. 437 44,910 Parker Hannifin Corp. 571 50,071 Timken Co. 253 14,297 Media (3.0%) Cablevision Systems Corp. Class A 1,089 16,139 Comcast Corp. Class A 1,045 31,695 DISH Network Corp. Class A 907 28,997 Interpublic Group of Companies, Inc. (The) 3,986 47,075 Time Warner Cable, Inc. 276 22,204 Time Warner, Inc. 820 30,717 Walt Disney Co. (The) 1,554 66,993 Metals and mining (1.1%) Cliffs Natural Resources, Inc. 470 29,262 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 952 36,462 Teck Resources Limited Class B (Canada) 756 28,221 Multiline retail (1.2%) Macy’s, Inc. 1,268 52,013 Target Corp. 804 46,584 Multi-utilities (1.3%) Ameren Corp. 1,532 50,234 CenterPoint Energy, Inc. 1,320 26,677 DTE Energy Co. 490 27,626 Oil, gas, and consumable fuels (7.9%) American Midstream Partners LP 2,333 51,863 Apache Corp. 379 36,361 Chevron Corp. 954 101,658 Devon Energy Corp. 364 25,425 Exxon Mobil Corp. 1,030 88,930 Kodiak Oil & Gas Corp. † 2,000 17,700 LRR Energy LP 3,150 60,008 Marathon Oil Corp. 1,257 36,880 Noble Energy, Inc. 227 22,546 Occidental Petroleum Corp. 826 75,348 Oiltanking Partners LP (Units) 470 13,762 Royal Dutch Shell PLC ADR (United Kingdom) 354 25,325 22 COMMON STOCKS (97.5%)* cont. Shares Value Oil, gas, and consumable fuels cont. SandRidge Mississippian Trust II † 1,025 $23,667 SandRidge Permiam Trust 1,211 28,640 Scorpio Tankers, Inc. (Monaco) † 737 4,989 Ultra Petroleum Corp. † 819 16,183 Valero Energy Corp. 623 15,388 Paper and forest products (0.4%) International Paper Co. 998 33,243 Personal products (0.4%) Avon Products, Inc. 1,368 29,549 Pharmaceuticals (5.0%) Abbott Laboratories 442 27,431 Jazz Pharmaceuticals PLC (Ireland) † 679 34,649 Johnson & Johnson 916 59,622 Medicines Co. (The) † 2,046 45,196 Merck & Co., Inc. 2,354 92,371 Pfizer, Inc. 5,719 131,137 ViroPharma, Inc. † 1,017 22,120 Professional services (0.7%) Equifax, Inc. 449 20,573 Nielsen Holdings NV † 1,211 35,385 Real estate investment trusts (REITs) (0.3%) Weyerhaeuser Co. 1,066 21,704 Road and rail (0.9%) Hertz Global Holdings, Inc. † 3,295 50,776 Union Pacific Corp. 243 27,323 Semiconductors and semiconductor equipment (2.5%) Advanced Micro Devices, Inc. † 5,612 41,304 Avago Technologies, Ltd. (Singapore) 532 18,343 Intel Corp. 1,672 47,485 KLA-Tencor Corp. 614 32,020 Novellus Systems, Inc. † 848 39,644 Texas Instruments, Inc. 756 24,147 Software (3.4%) Adobe Systems, Inc. † 1,548 51,951 CA, Inc. 690 18,230 Microsoft Corp. 3,718 119,050 Oracle Corp. 3,088 90,756 Specialty retail (3.3%) Advance Auto Parts, Inc. 353 32,405 AutoZone, Inc. † 46 18,223 Best Buy Co., Inc. 1,317 29,066 Express, Inc. † 1,739 41,075 Foot Locker, Inc. 1,100 33,649 23 COMMON STOCKS (97.5%)* cont. Shares Value Specialty retail cont. GNC Holdings, Inc. Class A 522 $20,389 Home Depot, Inc. (The) 636 32,938 Lowe’s Cos., Inc. 691 21,746 Rent-A-Center, Inc. 529 18,097 Staples, Inc. 1,562 24,055 Textiles, apparel, and luxury goods (0.8%) Coach, Inc. 889 65,039 Thrifts and mortgage finance (0.3%) United Financial Bancorp, Inc. 1,615 25,905 Tobacco (1.7%) Lorillard, Inc. 370 50,057 Philip Morris International, Inc. 982 87,899 Trading companies and distributors (0.6%) Air Lease Corp. † 699 16,440 WESCO International, Inc. † 467 31,004 Transportation infrastructure (0.2%) Fraport AG (Germany) 268 17,417 Total common stocks (cost $7,106,632) INVESTMENT COMPANIES (0.5%)* Shares Value SPDR S&P Homebuilders ETF 1,970 $42,414 Total investment companies (cost $31,933) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 61 $3,632 Total convertible preferred stocks (cost $6,100) SHORT-TERM INVESTMENTS (2.3%)* Shares Value Putnam Money Market Liquidity Fund 0.10% e 190,872 $190,872 Total short-term investments (cost $190,872) TOTAL INVESTMENTS Total investments (cost $7,335,537) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. 24 * Percentages indicated are based on net assets of $8,190,879. † Non-income-producing security. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $1,030,856 $— $— Consumer staples 637,832 — — Energy 784,955 — — Financials 1,215,107 — — Health care 1,014,803 — — Industrials 1,040,255 — — Information technology 1,466,002 — — Materials 402,790 — — Telecommunication services 174,954 — — Utilities 220,018 — — Total common stocks — — Convertible preferred stocks — 3,632 — Investment companies 42,414 — — Short-term investments 190,872 — — Totals by level $— The accompanying notes are an integral part of these financial statements. 25 Statement of assets and liabilities 4/30/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $7,144,665) $8,033,618 Affiliated issuers (identified cost $190,872) (Notes 1 and 6) 190,872 Cash 5,992 Dividends, interest and other receivables 8,081 Receivable for shares of the fund sold 21,907 Receivable for investments sold 114,143 Receivable from Manager (Note 2) 4,743 Total assets LIABILITIES Payable for investments purchased 134,044 Payable for investor servicing fees (Note 2) 2,060 Payable for custodian fees (Note 2) 5,031 Payable for Trustee compensation and expenses (Note 2) 114 Payable for administrative services (Note 2) 86 Payable for distribution fees (Note 2) 1,573 Payable for auditing fees 35,338 Payable for reports to shareholders 9,678 Other accrued expenses 553 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $7,102,286 Undistributed net investment income (Note 1) 32,905 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 166,735 Net unrealized appreciation of investments 888,953 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($5,590,395 divided by 452,081 shares) $12.37 Offering price per class A share (100/94.25 of $12.37)* $13.12 Net asset value and offering price per class B share ($188,611 divided by 15,384 shares)** $12.26 Net asset value and offering price per class C share ($353,013 divided by 28,768 shares)** $12.27 Net asset value and redemption price per class M share ($32,744 divided by 2,658 shares) $12.32 Offering price per class M share (100/96.50 of $12.32)* $12.77 Net asset value, offering price and redemption price per class R share ($13,249 divided by 1,072 shares) $12.36 Net asset value, offering price and redemption price per class Y share ($2,012,867 divided by 162,603 shares) $12.38 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 26 Statement of operations Year ended 4/30/12 INVESTMENT INCOME Dividends (net of foreign tax of $913) $148,805 Interest (including interest income of $126 from investments in affiliated issuers) (Note 6) 148 Securities lending (Note 1) 1,137 Total investment income EXPENSES Compensation of Manager (Note 2) 38,953 Investor servicing fees (Note 2) 22,718 Custodian fees (Note 2) 13,274 Trustee compensation and expenses (Note 2) 474 Administrative services (Note 2) 218 Distribution fees — Class A (Note 2) 12,170 Distribution fees — Class B (Note 2) 991 Distribution fees — Class C (Note 2) 2,861 Distribution fees — Class M (Note 2) 238 Distribution fees — Class R (Note 2) 60 Amortization of offering costs (Note 1) 48,634 Reports to shareholders 15,633 Auditing 35,975 Other 1,644 Fees waived and reimbursed by Manager (Note 2) (101,971) Total expenses Expense reduction (Note 2) (80) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 163,100 Net realized loss on foreign currency transactions (Note 1) (3) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (12) Net unrealized depreciation of investments during the year (12,039) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 27 Statement of changes in net assets For the period 9/24/10 (commencement of INCREASE IN NET ASSETS Year ended 4/30/12 operations) to 4/30/11 Operations: Net investment income $58,298 $16,100 Net realized gain on investments and foreign currency transactions 163,097 408,763 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (12,051) 901,004 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (16,333) (7,492) Class B (28) (31) Class C — (67) Class M — (11) Class R (10) (16) Class Y (8,720) (2,335) Net realized short-term gain on investments Class A (240,906) (56,532) Class B (5,550) (341) Class C (16,097) (850) Class M (1,450) (166) Class R (600) (166) Class Y (74,560) (14,357) Redemption fees (Note 1) 2 7 Increase from capital share transactions (Note 4) 886,501 3,215,776 Total increase in net assets NET ASSETS Beginning of year (Note 5) 7,459,286 3,000,000 End of year (including undistributed net investment income of $32,905 and $5,775, respectively) The accompanying notes are an integral part of these financial statements. 28 This page left blank intentionally. 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees b end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A April 30, 2012 .10 .16 (.04) (.59) — 1.34 .83 97 April 30, 2011† .03 2.90 (.02) (.17) — * .80* .29* 67* Class B April 30, 2012 .01 .15 — b (.59) — 2.09 .07 97 April 30, 2011† (.02) 2.90 (.02) (.17) — * 69 1.25* (.19)* 67* Class C April 30, 2012 .01 .15 — (.59) — 2.09 .10 97 April 30, 2011† (.03) 2.91 (.01) (.17) — * 1.25* (.22)* 67* Class M April 30, 2012 .04 .15 — (.59) — 1.84 .34 97 April 30, 2011† (.01) 2.91 (.01) (.17) — * 36 1.10* (.08)* 67* Class R April 30, 2012 .07 .16 (.01) (.59) — 1.59 .59 97 April 30, 2011† .02 2.90 (.02) (.17) — * 13 .95* .15* 67* Class Y April 30, 2012 .12 .16 (.07) (.59) — 1.09 1.07 97 April 30, 2011† .05 2.91 (.03) (.17) — * .65* .45* 67* * Not annualized. † For the period September 24, 2010 (commencement of operations) to April 30, 2011. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2012 1.48% April 30, 2011 2.26 The accompanying notes are an integral part of these financial statements. 30 31 Notes to financial statements 4/30/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from May 1, 2011 through April 30, 2012. Putnam Multi-Cap Core Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks (growth or value stocks or both) of U.S. companies of any size that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events 32 that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. 33 Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $6,077 to decrease undistributed net investment income and $6,077 to increase to accumulated net realized gains. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $1,100,730 Unrealized depreciation (210,469) Net unrealized appreciation 890,261 Undistributed ordinary income 32,905 Undistributed long-term gain 34,148 Undistributed short-term gain 131,279 Cost for federal income tax purposes $7,334,229 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Offering costs The offering costs of $121,586 have been fully amortized on a straight-line basis over a twelve-month period as of September 24, 2011. As of the close of the reporting period, the fund has reimbursed Putnam Management for the payment of these expenses. 34 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Putnam Management has contractually agreed, through August 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $101,971 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $10 under the expense offset arrangements and by $70 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $6, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension 35 liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $2,299 and $10 from the sale of classA and classM shares, respectively, and received no monies and $12 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $7,326,571 and $6,733,733, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 9/24/10 (commencement of operations) Year ended 4/30/12 to 4/30/11 ClassA Shares Amount Shares Amount Shares sold 103,567 $1,235,181 126,823 $1,441,819 Shares issued in connection with reinvestment of distributions 8,790 96,429 5,842 64,024 112,357 1,331,610 132,665 1,505,843 Shares repurchased (84,520) (1,014,906) (3,421) (40,736) Net increase For the period 9/24/10 (commencement of operations) Year ended 4/30/12 to 4/30/11 ClassB Shares Amount Shares Amount Shares sold 11,709 $133,834 4,517 $52,290 Shares issued in connection with reinvestment of distributions 511 5,578 34 372 12,220 139,412 4,551 52,662 Shares repurchased (2,266) (26,311) (121) (1,423) Net increase 36 For the period 9/24/10 (commencement of operations) Year ended 4/30/12 to 4/30/11 ClassC Shares Amount Shares Amount Shares sold 9,742 $109,082 20,514 $237,280 Shares issued in connection with reinvestment of distributions 1,474 16,097 84 917 11,216 125,179 20,598 238,197 Shares repurchased (4,046) (44,566) — — Net increase For the period 9/24/10 (commencement of operations) Year ended 4/30/12 to 4/30/11 ClassM Shares Amount Shares Amount Shares sold 158 $1,930 1,809 $21,654 Shares issued in connection with reinvestment of distributions 132 1,450 16 177 290 3,380 1,825 21,831 Shares repurchased (450) (5,193) (7) (90) Net increase (decrease) For the period 9/24/10 (commencement of operations) Year ended 4/30/12 to 4/30/11 ClassR Shares Amount Shares Amount Shares sold — $— —* $2 Shares issued in connection with reinvestment of distributions 55 610 17 182 55 610 17 184 Shares repurchased — Net increase 55 17 For the period 9/24/10 (commencement of operations) Year ended 4/30/12 to 4/30/11 ClassY Shares Amount Shares Amount Shares sold 53,859 $634,981 146,331 $1,645,200 Shares issued in connection with reinvestment of distributions 7,592 83,280 1,523 16,692 61,451 718,261 147,854 1,661,892 Shares repurchased (29,109) (340,975) (18,593) (222,584) Net increase *Amount represents less than one rounded share. 37 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value as of period end ClassA 252,269 55.8% $3,120,568 ClassM 1,071 40.3 13,195 ClassR 1,072 100.0 13,249 Note 5: Initial capitalization and offering of shares The fund was established as a series of the Trust on September 24, 2010. Prior to September 24, 2010, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $2,950,000 295,000 ClassB 10,000 1,000 ClassC 10,000 1,000 ClassM 10,000 1,000 ClassR 10,000 1,000 ClassY 10,000 1,000 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $126 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,156,121 and $1,350,734, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 38 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $34,148 as a capital gain dividend with respect to the taxable year ended April 30, 2012, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 64.95% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 71.82%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. 39 About the Trustees Independent Trustees Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Trustee of Mount Holyoke College and member of the Investment Committee for the college’s endowment. Former Chair and current board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, The Children’s Hospital of Colorado. Other directorships: SM Energy Company, a domestic exploration and production company; UniSource Energy Corporation, an Arizona utility; CVR Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. Former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security Advisory Board. Chairman of World Institute of Nuclear Security, a non-profit international non-governmental organization. Other directorships: Southern California Edison, a regulated electric utility, and its parent company, Edison International Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; TransCanada Corporation, an energy company focused on natural gas transmission, oil pipeline, and power services; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra 40 Elizabeth T. Kennan Born 1938, Trustee from 1992 to 2010 and since 2012 Principal occupations during the past five years: Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming). President Emeritus of Mount Holyoke College. Trustee of the National Trust for Historic Preservation and of Centre College. Chairman of the Board of Shaker Village of Pleasant Hill. Other directorships: Former Chairman and now Lead Director of Northeast Utilities, which operates New England’s largest energy delivery system Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 41 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Robert R. Leveille (Born 1969) Assistant Clerk Vice President and Chief Compliance Officer Since 2010 Since 2007 Manager of Finance, Dunkin’ Brands (2008– Chief Compliance Officer, Putnam Investments, 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management, and Putnam Retail Management (2007–2008); Senior Financial Management Analyst, Putnam Investments (1999–2007) Mark C. Trenchard (Born 1962) Nancy E. Florek (Born 1957) Vice President and BSA Compliance Officer Vice President, Assistant Clerk, Assistant Since 2002 Treasurer and Proxy Manager Director of Operational Compliance, Since 2000 Putnam Investments and Putnam Retail Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 42 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 43 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 44 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Ravi Akhoury Chief Compliance Officer One Post Office Square Barbara M. Baumann Boston, MA 02109 Charles B. Curtis Mark C. Trenchard Robert J. Darretta Vice President and Investment Sub-Manager John A. Hill BSA Compliance Officer Putnam Investments Limited Paul L. Joskow 57–59 St James’s Street Elizabeth T. Kennan Robert T. Burns London, England SW1A 1LD Kenneth R. Leibler Vice President and Robert E. Patterson Chief Legal Officer Investment Sub-Advisor George Putnam, III The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC W. Thomas Stephens Vice President One Post Office Square Boston, MA 02109 Officers Judith Cohen Robert L. Reynolds Vice President, Clerk and Marketing Services President Assistant Treasurer Putnam Retail Management One Post Office Square Jonathan S. Horwitz Michael Higgins Boston, MA 02109 Executive Vice President, Vice President, Senior Associate Principal Executive Treasurer and Assistant Clerk Custodian Officer, Treasurer and State Street Bank Compliance Liaison Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Steven D. Krichmar Assistant Treasurer and Legal Counsel Vice President and Proxy Manager Ropes & Gray LLP Principal Financial Officer Susan G. Malloy Independent Registered Janet C. Smith Vice President and Public Accounting Firm Vice President, Assistant Assistant Treasurer KPMG LLP Treasurer and Principal Accounting Officer This report is for the information of shareholders of Putnam Multi-Cap Core Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
